Case 21-30847-mvl11 Doc 4 Filed 05/03/21    Entered 05/03/21 16:25:07   Page 1 of 82



                           UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IN RE:                                 §           Chapter 11
                                       §
CITY-WIDE COMMUNTY                     §
DEVELOPENT CORP.;                      §
LANCASTER URBAN VILLAGE RES.           §
LLC;                                   §
LANCASTER URBAN COMMCL.                §           Case No. 21-30847-MVL-11
LLC                                    §
                                       §           PENDING PROCEDURAL
                                       §           CONSOLIDATION
 CONSOLIDATED DEBTORS                  §

         CONSOLIDATED DEBTORS’ PLAN AND DISCLOSURE STATEMENT


Dated: May 3, 2021


WILEY LAW GROUP, PLLC


Kevin S. Wiley, Sr.
Texas Bar No.: 21470700
Fed. I.D. No.
325 N. St. Paul Street, Suite 2250
Dallas, Texas 78201
T: (214) 537-9572
F: (972) 498-1117
kwiley@wileylawgroup.com
Counsel for Debtor
Case 21-30847-mvl11 Doc 4 Filed 05/03/21                             Entered 05/03/21 16:25:07                        Page 2 of 82




                                                   Table of Contents

          1. Defined Terms and Rules of Interpretation....................................................... 2
          a. Rules of Interpretation and Construction ............................................................... 2
          b. Defined Terms ........................................................................................................ 3

          2. Background ........................................................................................................... 9
          a. Overview of the Debtors-CWCDC, LUVR and LUVC......................................... 9
          Mission: ...................................................................................................................... 9
          History: ..................................................................................................................... 10
          Team: ....................................................................................................................... 10
          b. Recently Completed and Planned Projects: ...................................................... 11
          Lancaster Urban Village: ...................................................................................... 11
          Serenity Place Apartments; Oak Timbers Apartments and North Greenbriar
             Apartments: ......................................................................................................... 12
          Lancaster Kiest Crossing: ...................................................................................... 13
          Lancaster Opal Village: ......................................................................................... 14
          Other Pending Projects:......................................................................................... 14
          c. Other pending projects are further detailed herein for Lisbon and Kleberg. ....... 14
          Market Area for the Projects ...................................................................................... 14
          d. Illustrations of Completed Projects and Further Descriptions of Pending
             Projects ................................................................................................................ 17
          LUV: ........................................................................................................................ 17
          Lancaster Urban Village .......................................................................................... 17
          LKC: ......................................................................................................................... 17
          Serenity Place: ......................................................................................................... 17
          Blossom Gardens: .................................................................................................... 18
          e. Future Proposed Projects: .................................................................................. 18
          Midtown at Lancaster South .................................................................................... 18
          Lancaster Opal: ....................................................................................................... 19
          The Village of Runyon Springs II................................................................................. 19
          f. Summary All City-Wide CDC Projects and Assets ............................................ 20
          g. Operations ............................................................................................................ 21
          Debt .......................................................................................................................... 21
          h. Programs .............................................................................................................. 21
          i. Property Level Performance ..................................................................................... 22
             Gross Rent Gross Expenses Net Income Occupancy .......................................................... 22
          j. Partners ................................................................................................................. 22
          Public Partners ......................................................................................................... 22
          Banking Partners........................................................................................................ 22
          Development' & Management Partners ................................................................... 22

          3. Events Leading to the Chapter 11 Filings ........................................................ 23
          a. CWCDC Requests Relief from Terms of City Transactions-July-Oct. 2020 ..... 23



                                                                ii
Case 21-30847-mvl11 Doc 4 Filed 05/03/21                             Entered 05/03/21 16:25:07                        Page 3 of 82




          4. Disclosures .......................................................................................................... 32
          a. Legal Structure and Ownership ............................................................................ 32
          b. Current and Historical Conditions ....................................................................... 33
          c. Certain Federal Income Tax Consequences ......................................................... 34
          d. Alternate Combined Plan and Disclosure Statement ........................................... 34
          e. Best Interests Test ................................................................................................ 35
          g. Feasibility ............................................................................................................. 36
          h. Acceptance by Impaired Classes—100% Payment on Terms Virtually Assures
             Acceptance ........................................................................................................... 37
          f. Confirmation Without Acceptance by All Impaired Classes ............................... 37
          g. Sources of Information Provided ......................................................................... 38
          h. Accounting Methodology..................................................................................... 38
          i. Condition and Performance of Debtor While in Chapter 11 ................................ 38
          j. Future Management of Debtor & Compensation of Management and Insiders .. 38
          k. Details Regarding the Plan’s Funding & Capital Needs ...................................... 39
          l. Assessment of the Collectability of Accounts Receivable ................................... 39
          m. Relationship of Debtor with Affiliates ............................................................ 39
          n. Avoidable Transfers & Causes of Action ............................................................ 40

          5. Risk Factors ........................................................................................................ 40
          a. Bankruptcy Law Considerations .......................................................................... 41
          1. Parties in Interest May Object to the Plan’s Classification of Claims and Interests
                41
          2. Voting Requirements ........................................................................................... 41
          3. Modification ......................................................................................................... 41
          4. Nonconsensual Confirmation ............................................................................... 42
          5. Continued Risk After Confirmation ..................................................................... 42
          6. The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
             Bankruptcy Code .................................................................................................. 43
          7. Debtor May Object to the Amount or Classification of a Claim ......................... 43
          8. Risks of Non-Occurrence of the Effective Date .................................................. 44
          9. Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
             Plan ....................................................................................................................... 44
          b. The Reorganized Debtor May Not Be Able to Achieve their Projected Financial
             Results .................................................................................................................. 45
          c. Risks Related to the Debtors and the Reorganized DEBTORS’ Businesses ....... 45
          1. The Reorganized Debtor May Not Be Able to Generate Sufficient Cash to Fund
             their Operations and Service their Indebtedness. ................................................. 45
          2. The Reorganized Debtor Will Be Subject to Various Risks and Uncertainties
             Associated with the Chapter 11 Cases ................................................................. 45
          3. Operating in Bankruptcy for a Long Period of Time May Harm the Debtor’
             Business................................................................................................................ 47
          4. Financial Results May Be Volatile and May Not be Indicative of Future Financial
             Performance ......................................................................................................... 47
          5. Debtor Has Liquidity Needs................................................................................. 47
          6. The Debtor Operates in a Highly Competitive Industry\ ..................................... 49


                                                               iii
Case 21-30847-mvl11 Doc 4 Filed 05/03/21                           Entered 05/03/21 16:25:07                        Page 4 of 82




          7. The Reorganized Debtor May be Adversely Affected by Potential Litigation .... 49
          8. The Loss of Employees Could Adversely Affect the Debtor’ Operations........... 50
          9. Certain Claims May Not Be Discharged and Could Have a Material Adverse
             Effect on the DEBTORS’ Financial Condition and Results of Operations ......... 50

          6. Summary of the Debtor’ Assets and Treatment of Claims and Equity
              Interests ............................................................................................................... 50
          a. Summary of Assets .............................................................................................. 50
          b. Summary of the Plan of Reorganization .............................................................. 51
          c. Administrative and Priority Claims ..................................................................... 51
          d. Summary of Treatment of Claims and Equity Interests ....................................... 53
          i. Classification of Claims and Equity Interests ...................................................... 53
          ii. Treatment of Claims ............................................................................................. 55
          1. Class 1: Secured Claim of HUD on LUV Project and Class 2A Secured Claim of
              City of Dallas on LUV Project ............................................................................. 55
          2. Class 2B-Secured Claim of City of Dallas-Serenity ............................................ 57
          4. Class 2-D -City of Dallas-Lancaster Kiest Crossing............................................ 58
          5. Class 2-E. City of Dallas. LISBON VILLAGE ................................................... 59
          6. Class 2E- City of Dallas- LANCASTER OPAL.................................................. 60
          7. Class 13: Unsecured Creditors of Professionals and Trade Debt ........................ 61
          8. Class 14: Unpaid Salaries and Benefits ............................................................... 62
          9. Executory Contracts and Leases .......................................................................... 62

          7. Claims Objections .............................................................................................. 63

          8. Confirmation Procedure .................................................................................... 63
          a. Hearing ................................................................................................................. 63
          b. Procedure for Objecting ....................................................................................... 64
          c. Requirements for Confirmation............................................................................ 64
          d. Classification of Claims and Equity Interests ...................................................... 65
          e. Impaired Claims or Equity Interests ..................................................................... 65
          f. Eligibility to Vote on the Plan .............................................................................. 65
          g. Voting Deadline ................................................................................................... 66
          h. Acceptance of the Plan ......................................................................................... 66

          9. Provisions Governing Distributions ................................................................. 66
          a. Method of Payment .............................................................................................. 66
          b. Distribution Agent ................................................................................................ 66
          c. Distributions ......................................................................................................... 67
          e. Rule for Disputed Claims ..................................................................................... 68
          f. Undeliverable Distributions and Unclaimed Property .......................................... 68

          11. Effect of Confirmation of the Plan.................................................................. 68

          12. United States Trustee Fees .............................................................................. 69


                                                              iv
Case 21-30847-mvl11 Doc 4 Filed 05/03/21                          Entered 05/03/21 16:25:07                        Page 5 of 82




          13. Miscellaneous Provisions ................................................................................. 69
          a. Binding Effect ...................................................................................................... 69
          b. Headings ............................................................................................................... 70
          c. Termination of Injunctions or Stays ..................................................................... 70
          d. Amendment or Modification of the Plan ............................................................. 70
          e. Severability .......................................................................................................... 71
          f. Revocation or Withdrawal of the Combined Plan and Disclosure Statement...... 71
          g. Exhibits and Schedules. ....................................................................................... 71
          h. No Admissions ..................................................................................................... 72
          i. Successors and Assigns. ....................................................................................... 72
          j. Implementation .................................................................................................... 72
          k. Inconsistency ........................................................................................................ 72




                                                              v
Case 21-30847-mvl11 Doc 4 Filed 05/03/21    Entered 05/03/21 16:25:07   Page 6 of 82




                                    NOTICE

        THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL
        INFORMATION CONTAINED IN THIS, THE CONSOLIDATED
        DEBTORS’ COMBINED PLAN AND DISCLOSURE STATEMENT.
        THIS COMBINED PLAN AND DISCLOSURE STATEMENT WAS
        SUBSTANTIALLY COMPILED FROM THE DEBTORS’ BOOKS AND
        RECORDS TO THE BEST OF THE DEBTORS’ KNOWLEDGE,
        INFORMATION AND BELIEF.

        UNLESS ANOTHER TIME IS SPECIFIED, THE STATEMENTS
        CONTAINED HEREIN ARE MADE AS OF THE DATE HEREOF. THE
        DELIVERY OF THIS COMBINED PLAN AND DISCLOSURE
        STATEMENT SHALL NOT BE DEEMED OR CONSTRUED TO
        CREATE ANY IMPLICATION THAT THE INFORMATION
        CONTAINED HEREIN IS CORRECT AT ANY TIME AFTER THE DATE
        HEREOF.

        THIS COMBINED PLAN AND DISCLOSURE STATEMENT HAS BEEN
        PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE
        BANKRUPTCY CODE AND RULE 3016(c) OF THE FEDERAL RULES
        OF BANKRUPTCY PROCEDURE AND NOT IN ACCORDANCE WITH
        FEDERAL OR STATE SECURITIES LAWS OR OTHER RULES
        GOVERNING DISCLOSURE OUTSIDE THE CONTEXT OF CHAPTER
        11 OF THE BANKRUPTCY CODE. NO GOVERNMENTAL AUTHORITY
        HAS PASSED ON, CONFIRMED OR DETERMINED THE ACCURACY
        OF THE INFORMATION CONTAINED HEREIN.

        NO REPRESENTATION CONCERNING THE DEBTORS OR THE
        VALUE OF THE DEBTORS’ ASSETS HAS BEEN AUTHORIZED BY
        THE BANKRUPTCY COURT OTHER THAN AS SET FORTH IN THIS
        COMBINED PLAN AND DISCLOSURE STATEMENT OR ANY OTHER
        DISCLOSURE STATEMENT APPROVED BY THE BANKRUPTCY
        COURT. THE DEBTORS ARE NOT RESPONSIBLE FOR ANY
        INFORMATION, REPRESENTATION OR INDUCEMENT MADE TO
        OBTAIN YOUR ACCEPTANCE, WHICH IS OTHER THAN OR
        INCONSISTENT WITH INFORMATION CONTAINED HEREIN.

        NOTHING STATED HEREIN SHALL BE DEEMED OR CONSTRUED
        AS AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY,
        OR BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE
        DEBTORS OR ANY OTHER PARTY, OR BE DEEMED CONCLUSIVE
        EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE
        COMBINED PLAN AND DISCLOSURE STATEMENT ON THE
        DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS. CERTAIN
        STATEMENTS CONTAINED HEREIN, BY NATURE, ARE FORWARD



                                       vi
Case 21-30847-mvl11 Doc 4 Filed 05/03/21     Entered 05/03/21 16:25:07   Page 7 of 82




        LOOKING AND CONTAIN ESTIMATES AND ASSUMPTIONS. THERE
        CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
        REFLECT ACTUAL OUTCOMES.

        EACH HOLDER OF A CLAIM OR EQUITY INTEREST SHOULD
        CONSIDER CAREFULLY ALL OF THE INFORMATION IN THIS
        COMBINED PLAN AND DISCLOSURE STATEMENT, INCLUDING
        THE RISK FACTORS DESCRIBED IN GREATER DETAIL HEREIN.
        HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD NOT
        CONSTRUE THE CONTENTS OF THIS COMBINED PLAN AND
        DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL,
        BUSINESS, FINANCIAL OR TAX ADVICE. THEREFORE, EACH SUCH
        HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS,
        FINANCIAL AND TAX ADVISORS AS TO ANY SUCH MATTERS
        CONCERNING THE COMBINED PLAN AND DISCLOSURE
        STATEMENT AND THE TRANSACTIONS CONTEMPLATED
        HEREBY.




                                       vii
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07       Page 8 of 82



                           UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IN RE:                                      §               Chapter 11
                                            §
CITY-WIDE COMMUNTY                          §
DEVELOPENT CORP.;                           §
LANCASTER URBAN VILLAGE RES.                §
LLC;                                        §
LANCASTER URBAN COMMCL.                     §               Case No. 21-30847-MVL-11
LLC                                         §
                                            §               PENDING PROCEDURAL
                                            §               CONSOLIDATION
 CONSOLIDATED DEBTORS                       §

         CONSOLIDATED DEBTORS’ PLAN AND DISCLOSURE STATEMENT

           On April 30, 2021, (the “Petition Date”) City-Wide Community Development

   Corporation, (“CWCDC”); and its wholly owned subsidiaries, Lancaster Urban Village

   Residential, LLC, (“LUVR”)and Lancaster Urban Village Commercial, LLC (“LUVC”)

   ( collectively, the “Debtors”) filed their respective petition for relief under Chapter 11,

   Title 11.

           On or shortly after that same date, CWCDC, LUVR, and LUVC filed motions for

   procedural consolidation, and other “same day pleadings” which are pending on the date

   of the filing of this Plan.

           This is DEBTORS’ Combined Plan and Disclosure Statement (the “Plan”) filed

   that same date of same day pleadings, which proposes substantive consolidation of all of

   the Debtors. The Debtors are the proponents of this Plan within the meaning of Section

   1129 of the Bankruptcy Code. This disclosure is made in satisfaction of the 11 U.S.C.

   §1125(f) requirements for adequate disclosure for reorganizations. This disclosure

   statement is provided to provide adequate disclosure required in determining consent of

   impaired classes qualified to vote with the required consent of at least one impaired class


                                                1
Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07       Page 9 of 82




   of creditors, if any, required under 11 U.S.C. §1129(a) (10.

1. Defined Terms and Rules of Interpretation

a. Rules of Interpretation and Construction

           For purposes herein: (i) in the appropriate context, each term, whether stated in

   the singular or the plural, shall include both the singular and the plural, and pronouns

   stated in the masculine, feminine or neuter gender shall include the masculine, feminine,

   and the neuter gender, (ii) any reference herein to a contract, instrument, release,

   indenture, or other agreement or document being in a particular form or on particular

   terms and conditions means that the referenced document shall be substantially in that

   form or substantially on those terms and conditions; (iii) any reference to any existing

   document or exhibit having been filed or to be filed shall mean that document or exhibit,

   as it may thereafter be amended, modified, or supplemented; (iv) unless otherwise

   specified, all references to “sections” are references to or sections hereof in the

   DEBTORS’ Plan; (v) the words “herein,” “hereof” and “hereto” refer to the Debtors’

   Plan in its entirety rather than to a particular portion of the Plan; (vi) captions and

   headings to sections or subsections are inserted for convenience of reference only and are

   not intended to be part of or to affect the interpretation hereof; (vii) the rules of

   construction set forth in section 102 of the Bankruptcy Code shall apply; and (viii) any

   term used in capitalized form herein that is not otherwise defined shall have the meaning

   assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may

   be.

          The provisions of the Bankruptcy Rule 9006(a) shall apply in the computing any

   period of time prescribed or allowed hereby.




                                               2
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07        Page 10 of 82




 b. Defined Terms

           Unless the context otherwise requires, the following capitalized terms used in this

    Plan shall have the meanings set fourth bellow:

    1. “Administrative Expense Claim” means a Claim for costs and expenses of

    administration of the estate, including: (a) the actual and necessary cost and expenses

    incurred after each DEBTORS’ respective Petition Date and through the Effective Date

    of presenting the Estates and operating the business of the Debtor, (b) professional fee

    Claims, and (c) statutory see Claims.

    2. “Affiliate” means, with respect to any Entity, “affiliate” as defined in section 101 (2)

    of the Bankruptcy Code.

   3. “Allowed” means, with reference to any Claim (i) any Claim against the Debtor which

    has been listed by the Debtor in its Schedules, as such Schedules may be amended by

    the Debtor from time to time in accordance with Bankruptcy Rule 1009, as

    liquidated in amount and not disputed or contingent and for which no contrary proof of

    claim has been filed; (ii) any Claim or Equity Interest arising on or before the Effective

    Date for which a Proof of Claim has been timely filed before the applicable bar date (x)

    as to which no objection to allowance has been interposed or (y) as to which any

    objection has been determined by a final order to the extent such objection is

    determined in favor of the respective Holder, (iii) any Claim or Equity Interest as to

    which the liability of the Debtor and the amount thereof are determined by a final order

    of a court of competent jurisdiction other than the Bankruptcy Court and for which a

    Proof of Claim has been timely Filed before the applicable bar date, or (iv) any Claim

    expressly Allowed hereunder or pursuant to an Order of the Bankruptcy Court;




                                                3
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07         Page 11 of 82




    provided, however, that Claims allowed solely for the purpose of voting to accept or

    reject the Plan pursuant to an Order of the Bankruptcy Court shall not be considered

    "Allowed Claims" hereunder. Unless otherwise specified herein or by order of the

    Bankruptcy Court, "Allowed Administrative Expense Claim" or "Allowed Claim" shall

    not, for any purpose under the Plan, include interest, punitive damages or any fine or

    penalty on such Administrative Expense Claim or Allowed Claim from and after the

    Petition Date. Unless otherwise provided in an Order of the Bankruptcy Court, for

    purposes of determining the amount of an Allowed Claim, there shall be deducted

    therefrom an amount equal to the amount of any claim which the Debtor may hold or

    assert against the Holder thereof, to the extent such claim may be set off pursuant to

    sections 502(d) or 553 of the Bankruptcy Code.

    4. “Avoidance Actions” means any and all actual or potential Claims and Causes of Action

    to avoid a transfer of property or an obligation incurred by the Debtor pursuant to any

    applicable section of the Bankruptcy Code, including sections 502, 510, 542, 544, 545,

    547 through 553, and 724(a) of the Bankruptcy Code or under similar or related state or

    federal statutes and common law, including fraudulent transfer laws, whether or not

    litigation has been.

    commenced as of the Effective Date to prosecute such Claims or Causes of Action.

    5. “Ballot” means the ballot forms distributed with the Plan to Holders of Impaired Claims

    entitled to vote in connection with the solicitation of acceptances of the Plan.

    6. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101- 1532.

    7. “Bankruptcy Court” means the United States Bankruptcy Court for the Northern

    District of Texas having jurisdiction over these Chapter 11 Cases.




                                                 4
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07      Page 12 of 82




   8. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

    9. “Books and Records” means those books, records, and financial systems of the Debtor,

    including any and all documents and any and all computer generated, or computer-

    maintained books and records and computer data, as well as electronically generated or

    maintained books and records or data, along with books and records of the Debtor

    maintained by or in the possession of third parties, wherever located.

    10. “Business Day” means any day, other than a Saturday, Sunday or a “legal holiday”

    (as that term is defined in Bankruptcy Rule 9006(a)).

    11. “Cash” means the legal tender of the United States of America or the equivalent

    thereof.

    12. “Causes of Action” means all actions, causes of action (including Avoidance Actions),

    liabilities, obligations, rights, suits, debts, damages, judgments, remedies, demands,

    setoffs, defenses, recoupments, cross-claims, counterclaims, third-party claims,

    indemnity claims, contribution claims or any other claims whatsoever, in each case held

    by the Debtors, whether disputed or undisputed, suspected or unsuspected, foreseen or

    unforeseen, direct or indirect, choate or inchoate, existing or hereafter arising, in law,

    equity or otherwise, based in whole or in part upon any act or omission or other event

    occurring prior to the Petition Date, or during the course of the Chapter 11 Cases through

    the Effective Date.

   13. “Chapter 11 Cases” means (a) when used with reference to a particular Debtor,

    the chapter 11 case filed for the Debtor under Chapter 11 of the Bankruptcy Code in the

    Bankruptcy Court.

    14. “Claim” means any claim (as defined in section 101(5) of the Bankruptcy Code)




                                                5
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07       Page 13 of 82




    against a Debtor.

    15. “Class” means a category of Holders of Claims or Equity Interests pursuant to section

    1122(a) of the Bankruptcy Code.

    16. “Confirmation” means the entry of the Confirmation Order by the Bankruptcy Court

    on the Docket of the Chapter 11 Cases.

    17. “Confirmation Date” means the date on which the Bankruptcy Court enters the

    Confirmation Order on the Docket of the Chapter 11 Cases.

    18. “Confirmation Hearing” means the hearing conducted by the Bankruptcy Court

    pursuant to section 1128(a) of the Bankruptcy Code to consider confirmation Debtors’

    plan of reorganization in the Combined Plan and Disclosure Statement, as such hearing

    may be adjourned or continued from time to time.

    19. “Confirmation Order” means the Order of the Bankruptcy Court confirming the Plan

    pursuant to section 1129 of the Bankruptcy Code.

    20. “Creditor” means any Entity that is the Holder of a Claim against either of the Debtor.

     21. “Debtors” means the Debtors, in its/their capacity as a debtor and debtor in

    possession.

    22. Reserved.

    23. “Disputed” means every Claim, or any portion thereof, that has not been Allowed

    pursuant to the Plan or a final order of the Bankruptcy Court and:

      i. if a Proof of Claim has been timely filed by the applicable Bar Date, such Claim

          is designated on such Proof of Claim as unliquidated, contingent, or disputed, or

          in zero unknown amount, and has not been resolved by written agreement of the

          parties or a final order of the Bankruptcy Court.




                                                6
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07      Page 14 of 82




      ii. if either (1) a Proof of claim has been timely filed by the applicable bar date or (2)

            a Claim has been listed on the Schedules as other than unliquidated, contingent or

            disputed, or in zero or unknown amount, a Claim (i) as to which either Debtor has

            timely filed an objection or request for estimation in accordance with the Plan, the

            Bankruptcy Code, the Bankruptcy Rules, and orders of the Bankruptcy Court, in

            each case which objection, request for estimation or dispute has not been

            withdrawn, overruled or determined by a final order;

     iii. that is the subject of an objection or request for estimation filed in the Bankruptcy

            Court and which such objection or request for estimation has not been withdrawn,

            resolved, or overruled by final order of the Bankruptcy Court; or

     iv. That is otherwise disputed by the Debtors in accordance with the provision of the

            Plan or applicable law, which dispute has not been withdrawn, resolved, or

            overruled by final order.

    24. “Distribution” means any distribution to the Holders of Allowed Claims.

    25. “Effective Date” means the first Business Day after the Confirmation Date. Any action

    to be taken on the Effective Date may be taken on or as soon as reasonably practicable

    thereafter.

    26. “Entity” has the meaning ascribed to such term in section 101(15) of the Bankruptcy

    Code.

    26. “Equity Interest” means any issued, unissued, authorized, or outstanding shares of

    common stock, preferred stock, membership interest or other instrument evidencing an

    ownership interest in a Debtor, whether or not transferable, and all rights arising with

    respect thereto that existed immediately before the Effective Date.




                                                  7
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07       Page 15 of 82




    27. “Estate” means, as to each of the Debtors, the estate created for the individual Debtor

    in its Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

    28. “Executory Contract” means a contract, as it may have been amended, restated, or

    otherwise modified and including any codicils, amendments, exhibits or annexes thereto,

    if any, to which one or more of the Debtors is a party that is subject to assumption or

    rejection under section 365 of the Bankruptcy Code.

    29. “Governmental Unit” has the meaning ascribed to such term in section 101(27) of the

    Bankruptcy Code.

    30. “Holder” means the beneficial holder of a Claim or Equity Interest.

    31. “Impaired” means, with reference to any Claim or Equity Interest, a Claim or Equity

    Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

    32. “Intercompany Claims” means, collectively, any Claim held by Debtors against an

    affiliated Entity.

    33. “Person” has the meaning ascribed to such term in section 101(41) of the Bankruptcy

    Code.

    34. “Petition Date” means April 30, 2021, the date on which the Debtors filed the petition

    for relief commencing the Chapter 11 Cases.

    35. “Proof of Claim” means a timely filed proof of Claim filed against the Debtors in the

    Chapter 11 Cases.

    36. “Reorganized Debtors” means the substantively consolidated Debtors, or any

    successor or assign thereto, by merger, consolidation, amalgamation, arrangement,

    continuance, restructuring, conversion, spinoff, or otherwise, on and after the Effective




                                                8
Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07      Page 16 of 82




    Date.

    37. “Retained Professional” means an Entity employed in the Chapter 11 Cases in

    accordance with sections 327 or 1103 of the Bankruptcy Code and to be compensated for

    services rendered and expenses incurred in the Chapter 11 Case; or for which

    compensation has been Allowed by an order of the Bankruptcy Court pursuant to section

    503(b)(4) of the Bankruptcy Code.

    38. Reserved.

    39. “Schedules” means the Schedules of Assets and Liabilities and the Statement of

    Financial Affairs filed by the Debtors on the Petition Date, and any and all amendments

    and modifications thereto.

    40. “Statutory Fees” means any and all fees payable to the United States Trustee pursuant

    to section 1930 of the United States Code for Debtors, and any interest thereupon.

    41. “United States Trustee” means the United States Trustee for the Northern District of

    Texas.

 2. Background

 a. Overview of the Debtors-CWCDC, LUVR and LUVC

    Mission:

       CWCDC i s a mission-driven, 501(c)(3) nonprofit organization that revitalizes

    neighborhoods in South Dallas (specifically along the Lancaster Corridor) by (i)

    developing mixed-income housing and mixed-use developments, and (ii) providing

    educational, literacy, employment-training and social programs that empower

    individuals and families to improve their quality of life.

       Since its formation in 2001, CWCDC has raised over $67 million in operating




                                               9
Case 21-30847-mvl11 Doc 4 Filed 05/03/21          Entered 05/03/21 16:25:07    Page 17 of 82




    and development capital and has successfully completed over 618 housing and

    mixed-use development projects, encompassing over 29,746 sq. ft., in the

    Lancaster Corridor of South Dallas, including the award-winning Lancaster Urban

    Village development in 2014 and Serenity Place Apartments thru an affiliate in

    2015. Through its development of these catalytic projects, CWCDC has been an

    innovator in addressing housing, retail, and office issues in South Dallas by

    developing mixed-use, transit-oriented "live/walk" communities centered around

    DART rail stations.

    History:

      CWCDC was founded in 2001 as Jarrell Community Development Corporation.

    The organization subsequently changed its name to Neighborhood Visions

    Community Development Corporation.

      Wishing to expand the organization’s mission to include housing for women,

    veterans, and the homeless, the board of directors hired Sherman Roberts in July

    2006 as its new president and chief executive officer and became CWCDC. With a

    proven track record of providing affordable housing and social programs to families

    and individuals with low to very low income, Mr. Roberts has been instrumental in

    CWCDC’s aforementioned raise in excess of $67 million in operating and

    development funds. During its nearly 15-year history of serving South Dallas,

    CWCDC has proven to be a vital part of the redevelopment of the Lancaster

    Corridor and the engine driving economic development in the area.

    Team:

         Sherman Roberts is the current President and CEO of CWCDC. He is assisted by




                                             10
Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07      Page 18 of 82




      a board of directors that includes seasoned real estate, community development, and

      business executives. Mr. Roberts will continue in that capacity until confirmation of

      the Plan.

         Following confirmation, Mr. Roberts will take a voluntary leave of absence to

      defend himself in a pending criminal proceeding alleging bribery founded on

      allegations of $5000.00 loans or gifts to an incarcerated felon, former City council

      person, Duane Carraway, and a deceased colleague. Mr. Roberts believes that Mr.

      Carraway, in turn, has smeared Mr. Roberts with this allegation in his futile attempt

      to reduce his sentence for accepting hundreds of thousands in bribes from other

      developers that are his convicted co-conspirators.

         The Debtor believes that Mr. Roberts will be ultimately vindicated on these

      charges, which in the opinion of its Board of Directors are without merit. In the

      interim, and until after Confirmation, Mr. Roberts remains responsible for the day-

      to-day operations of the organization where one of his major duties is leading

      economic and housing development activities in the community. After taking his

      leave of absence following the confirmation of this Plan, Mr. Roberts will be

      succeeded by another seasoned community development executive chosen by the

      Board, with a candidate identified and agreeable to terms consistent with prior

      practice and conditions.

 b. Recently Completed and Planned Projects:

   Lancaster Urban Village:

      While under Mr. Robert’s guidance, CWCDC has developed multi-million dollar

    single and multi-family housing projects as well as office and retail properties. One




                                              11
Case 21-30847-mvl11 Doc 4 Filed 05/03/21                 Entered 05/03/21 16:25:07       Page 19 of 82




    such notable project, as aforementioned, includes Lancaster Urban Village

    (“LUV”). LUV is a 30-million-dollar completion cost, mixed-use, transit -oriented

    development consisting of 193 apartment units, 14,000 square feet of office and

    retail space and 432 parking spaces. Development was completed in 2014.

    The 193-unit residential portion of the development was financed as more fully described

    herein thru loans made to CWCDC’s 100% owned Debtor affiliate, LUVR. Likewise, the

    commercial portion of the development was financed thru CWCDC’s 100% owned

    Debtor affiliate, LUVC.

       The Debtor intends to market this property for its current appraised value, in an “as-is,

    where is” sale. Based on broker’s opinion, this sale will be at a range of from $19 million

    to $22 million. This sale, or refinancing in lieu of sale, if purchase fails, will drive funding

    of the Plan as described in greater detail herein.

    Serenity Place Apartments; Oak Timbers Apartments and North Greenbriar
    Apartments:

       CWCDC has also developed Serenity Place Apartments (“Serenity Place”) thru

    another 100% owned, non-Debtor affiliate, City Wide Serenity Place Apartments,

    L.P., a Texas limited partnership. (“Serenity”). Serenity Place is a 45-unit gated

    community, offering permanent supportive housing for at-risk women with

    children.

       A wholly owned corporation, City-Wide Serenity GP, Inc., (“GP”) is the general

    partner of Serenity. owned 1% by GP, and 99% by Bank of America, N.A.

    (“BOA”). BOA has agreed to a first right of refusal to transfer Serenity Place back

    to GP after completion of debt repayment. This transfer will take place after the

    period expires for realization of all tax credits in 2045. CWCDC thus list its equity



                                                   12
Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07     Page 20 of 82




    ownership of GP in its schedules and reflects the contingent future value of

    Serenity Place as the basis for valuation of that equity. Since neither GP nor

    Serenity LP are in default of any obligations, they are not consolidated debtors in

    this proceeding. The leases are likewise not executory contracts of CWCDC.

      Oak Timbers and N. Greenbriar are very similar projects involving an 100%

    owned GP, that owns 1% of the LP, a LP that is owned 99% by the project banking

    partner, with a residual interest to the non-profit upon completion of recapture of

    tax benefits. In the case of Oak Timbers and in the case of N. Greenbriar, that date

    is also 2045.

    Lancaster Kiest Crossing:

      Serenity Place Apartments is immediately adjacent to the rear of Lancaster

    Kiest Crossing office building (“LKC”). LKC is another transit-oriented

    development that included in phase 1, the acquisition of the land underlying the

    old location, and relocation and new construction of Rudy's Chicken, a local

    community restaurant. In phases 2 and 3, City Wide CDC has also completed the

    aforesaid 9,986 square foot office building on the old Rudy’s site, which is 90%

    leased, at a total cost in excess of $12 million dollars. Phase 3 also included the

    construction of Serenity Apartments.

      Phase IV is to develop the lots that were left over after the acquisition and

    demolition of all four phases, and this land has been held by the City in constructive

    trust to assist CWCDC to avoid payment of property taxes pending development.

    City threatens termination of the conditional grant agreements that assisted in

    financing LKC, as described herein. The remedy sought by City is to recover any




                                              13
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07    Page 21 of 82




    unimproved lots that still remain in phase IV whether owned by CWCDC or held in

    constructive trust. The Plan, as more fully described herein, seeks to modify this

    agreement to recover the property held in constructive trust that City refuses to

    return to Debtor that interfered with the completion of phase IV, and cure the

    alleged defaults leading to the threat of acceleration.

   Lancaster Opal Village:

       Lancaster Opal Village (“LOV”) is a planned transit-oriented development in

    close proximity on S. Lancaster Rd. to the other above projects completed. LOV

    would be the third transit-oriented development. Lancaster Opal Village is situated

    between the two-existing transit-oriented stations, VA Medical Station and

    Lancaster Kiest transit station. The project is immediately adjacent to the Lancaster

    Office Building, which is CWCDC’s headquarters.

       City of Dallas has also threatened to cancel grants for this Project, and recapture

    land that has been purchased subject to the lien of the conditional grants. This Plan

    will seek a renegotiation of this grant or pursue alternative financing with the

    working capital generated from sale of LUV.

   Other Pending Projects:

 c. Other pending projects are further detailed herein for Lisbon and Kleberg.

       Market Area for the Projects

       For the past 10 years, CSCDC has had an intense and demonstrated focus on

    redeveloping the Lancaster Corridor area of South Dallas. The Lancaster Corridor is

    located approximately six miles south of Downtown Dallas and is highlighted by

    two major transit stops along the DART rail line and the $150 million Regional




                                               14
Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07    Page 22 of 82




    V.A. Hospital. In 2008, the City of Dallas designated this area as part of the

    Neighborhood Improvement Program, and it is also part of a strategic TIF district

    intended to help spur much needed investment into the area. Additionally, the

    Lancaster Corridor is in a federally recognized opportunity zone and is eligible for

    many types of tax credit and other creative financing method s. The southern end of

    the Corridor is, as mentioned, home to the Dallas Regional V.A. Medical Center.

    The VA is one the largest employers in the region and is a major economic driver for

    the area .



                                                                         --




       CWCDC has thus chosen to focus its development efforts on the Lancaster

    Corridor because of the multi-modal transportation, the availability of land,

    buildings, and facilities, and the plethora of both public and private financing

    options targeted at the area. There are a number of aging, underutilized shopping

    centers, abandoned structures, and vacant lots throughout the area that could be

    transformed intoactive vibrant spaces. The added benefit of working in a TOD area



                                              15
Case 21-30847-mvl11 Doc 4 Filed 05/03/21         Entered 05/03/21 16:25:07   Page 23 of 82




    means that developers can access financing programs that help to create viable

    investments in spite of lower rents or market forces typically associated with

    areas of long-term disinvestment.



           Kiest Dart Station                      VA Medical Center Dart Station




    [BALANCE OF THIS PAGE LEFT INTENTIONALLY BLANK]




                                            16
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07      Page 24 of 82




 d. Illustrations of Completed Projects and Further Descriptions of Pending
    Projects

LUV:
Lancaster Urban Village
                                      This trendy development located at 4417 S. Lancaster
                                      Road, boasts 193 upscale apartments sitting above 14,000
                                      square feet of office, retail, and restaurant space. The
                                      residential component is 100% leased by LUVR, and the
                                      commercial space is above 90 percent leased to date, by
                                      LUVC, and the LUV project has created 78 full-time
                                      employment opportunities. This $30 million dollar
                                      development costs served as the catalyst that created a
                                      strong urban streetscape and new commercial campus
                                      along the Lancaster Corridor . This project appraises at $22
million rounded based on detailed broker opinion, the agreed sales price to market the property is
between $19-$20 million. The Debtor should receive at least $2.5 million in working capital for
the Plan and other obligations after satisfaction of senior and junior lien creditors, and
partnership claims of the limited partner under the partnership agreement described herein.



LKC:
LANCSTER KEIST CROSSING


                                             City Wide CDC completed the construction of
                                             Lancaster Kiest Crossing in 2017. This project is
                                             a two story 9,986 square feet office complex
                                             located at 3155 South Lancaster Road. The
                                             complex is 90% leased with signed contracts
                                             with T-Mobile as the anchor tenant, Unique
                                             Style Barbershop, Designer Cake Daddy, Liberty
                                             Tax Office, Community Council of Greater
                                             Dallas, Elite News Media, and State
                                             Representative Toni Rose.

Serenity Place:
                                             Serenity Place is a gated, 45-unit apartment
                                             complex as part of a long-term commitment



                                               17
Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07     Page 25 of 82




                                            to transition families out of city shelters and
                                            into productive, stable lives by providing high
                                            quality, permanent housing, and supportive
                                            services for homeless families with children.
                                            The development site is located adjacent to
                                            LKC on Lancaster Road, and is currently 100%
                                            occupied. CWCDC was awarded Section 8
                                            project-based vouchers to assist the residents
                                            with rental subsidies.
            \ ! f,   f,   ,I




 Blossom Gardens:
                                            Blossom gardens is a 12-unit, garden-style
                                            apartment complex dedicated to providing
                                            permanent housing. and supportive services to
                                            formerly homeless seniors. CWCDC provides
                                            comprehensive case management services and
                                            was awarded section 8 project-based vouchers to
                                            assist the tenants/clients with the rental subsidy.

                                            The above four completed projects represent more
                                            than $37 million of investment activity into the
                                            corridor. The three proposed developments
                                            discussed below represent another $90 million
                                            in potential investments.

                                            There is significant opportunity to create a much-
                                            needed connective fiber to the Veteran
                                            Administration Medical Center and generate
                                            meaningful growth in an area of Southern Dallas
                                            that the City has targeted for economic
                                            development. Future development should be
                                            welcoming and encourage pedestrian traffic and
                                            increased use of the DART line and further the
                                            objectives of the Dallas TOD TIF by creating more
                                            opportunities for transit-oriented development.

 e. Future Proposed Projects:
    Midtown at Lancaster South

The Midtown at Lancaster South is a proposed mixed-use TOD directly across from the
VA MedicalCenter. It boasts 120 units of affordable senior housing, 60,000 square feet
of educational and officespaces leased to Cedar Valley Community College, and an


                                              18
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07      Page 26 of 82




additional 16,000 square feet of street facing retail. This project was submitted for grant
approval by the City of Dallas but never received favorable response.


Lancaster Opal:

A mixed-used development featuring 63 mixed
income apartments, 21,000 squares
 feet of retail,
and 10 for sale townhomes.




The Village of Runyon Springs II

Runyon Springs Phase II involved the acquisition ten (10) unimproved lots andthe
construction of ten {10) single-family homes which all sold to families and/or individuals at
or below 80% AMI.

Funding for this housing development project was provided by the City of Dallas, Texas
Mezzanine Fund and Mutual of Omaha Bank. All these loans have been paid.
Construction and the sale of the homes were completed during the 4t h quarter of 2017.
      Total project cost $1,474,000.00.




                                                3730 Office Bui




                                                 19
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07              Page 27 of 82




Project Details : 5720 sq. ft. Suite 120 was also the former Workforce Office.

 f. Summary All City-Wide CDC Projects and Assets
     Project                Date Completed    Type                 Units Retail SF           Cost

 Lancaster Kiest Plaza             2009      Office                    4      5730
                                                                                         $250,000
 Blossom Gardens                   2009      Multifamily               12                $950,000
 Village of Runyon Springs IREO    2010      Single Family             13              $1,500,000
 REO Properties                    2012      Single Family             40              $1,200,000
 Oak Timbers                       2014      Senior Housing            168             $13,800.000
 North Greenbriar                  2014      Multifamily               128             $10,900.000
                                   2014      Mixed-Use                 193    14,000   $28,500,000
 Lancaster Urban Village
                                   2015      Multifamily               45              $7,081,000
 Serenity Place Apartments
                                   2016      Single Family             10              $1,474,000
 Village of Runyon Springs II
                                   2017      Offi /R il            9          9 986    $2 233 000
     Total                                                   618             23,986 $67,638,000

     Additional Undeveloped Land-Including Lisbon and Ann Arbor Projects

     City Wide CDC has a strong development pipeline that includes 14 lots in the
     Lancaster Corridor and two additional lots in other prime areas of Dallas. The total
     development potential of these projects is more than $37,000,000.




                                                 20
 Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07    Page 28 of 82




Development Pipeline      # of Lots Acreage Tax Value Proposed Project Construction
                                                                       Cost
.Lancaster Opal           10        2.38    $299,050 63 Apartments & $17,000,000
                                                      Retail



Lisbon Village Estates    4          3.8          $145,410 23 For Sale          $5,100,000
                                                           Townhomes
Vacant Lancaster Lots     2          0.75         $60,000 1 Single Family       $300,000
                                                           Homes
TOTAL                     18         6.93         $504,460                      $22,400.000

  g. Operations

            Debt

     As will be described in more detail, CWCDC itself, not including other Debtors and
     non-Debtor affiliates, has a total of $791,000 in long term debt. Therefore, CWCDC
     will maintain a favorable debt position as long its properties continue to remain in
     compliance with the terms of their loans.

                                           Owed              Forgivable   Total Payable
        Lancaster Urban Village            {$1,000,0000) ?                         ($0)




        Lancaster Kiest Crossing           ($791,000)        $0              $791,000
        TOTAL                              ($1,791,0000      $1,000,000     ($791,000)

  h. Programs

     In addition to its work in affordable housing, City Wide CDC also facilitates a
     workforce re-entry program to help ex-off ender to get job training, life skills, and
     housing. In the past two years , CWCDC has enrolled 88 participants into its Re-Entry
     program where they received training through a partnership with Cedar Valley College's
     Business Technology Division. CWCDC provides supportive services and case
     management for all of the participants in order to further help to remove barriers to
     their success. City has, however, terminated of this program effective December



                                               21
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07      Page 29 of 82




    27,2020. CWCDC has requested reconsideration with no response, and City still owes
    $70,000 plus in billings which CWCDC will demand payment or initiate turnover
    proceedings to recover for the estate.

 i. Property Level Performance

    Below is a summary of the performance of the income producing properties owned
    by City Wide CDC. (Lancaster Kiest Plaza is omitted to be added later)

                    Gross Rent Gross Expenses Net Income Occupancy
  Lancaster Kiest Crossing       $156,000       ($62,400)        $93,600                90.00%
  Lancaster Urban Village        $1,856,904     ($1,349,004)    $507,900                80.00%
  Serenity Place Apartments      $487,188       ($310,419)      $176,73                 91.11%
  Blossom Gardens                $129,840       ($42,000)        $87,840                100 .00%
  TOTAL                          $2,629,932      ($1,763,856)   $866,076

 j. Partners

       CWCDC has fostered strong partnerships with a myriad of public and private

    organizations in order to successfully deliver on catalytic development projects. See

    below for a list of CWCDC partners.

    Public Partners

       City of Dallas Housing Department, City of Dallas Economic Development , US

    Department of HUD, Texas Department of Housing & Community Affairs, and Federal

    Home Loan Bank.

    Banking Partners

       Bank of America, Bank of Texas, BB&T, Capital One, Comerica Bank, Frost Bank,

    Legacy of Texas, Mutual of Omaha, Texas Mezzanine Fund, Wells Fargo, Regions,

    Bank and BBVA.

    Development' & Management Partners

       Catalyst Urban Development, Carlton Residential Construction, Dallas Home




                                               22
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 30 of 82




    Connection, National Housing Advisors, and Capstone Management Company.

 3. Events Leading to the Chapter 11 Filings

 a. CWCDC Requests Relief from Terms of City Transactions-July-Oct. 2020

                On July 7, 2020, CWCDC drafted a letter to the City of Dallas with respect

    to a request for relief under provisions of various City of Dallas (“City”) transactional

    documents described in more detail herein. The letter outlined the following issues:

    CWCDC reminded the City that it had completed three phases of the four phases

    contemplated under the development plan of Lancaster-Kiest Crossing approved by the

    City. As aforementioned, phase 1 included the completion of the demolition and

    relocation of Rudy’s Chicken; phases II-III include the development and construction

    of Serenity Place; phases II-III included the development and construction of the LKC

    office project on the old Rudy’s site; and finally, phase IV included the completion of

    the mixed income development of the lots formerly acquired but transferred back to

    the City of Dallas in constructive trust to avoid tax expenses during the planning stages

    for the development of Phase IV of the Lancaster Kiest Village Development. The

    acquisition cost for all of these properties were funded from the same source of City of

    Dallas conditional grants as were funded for Phases 1-III. However, the demolition

    costs for Phase IV were completed in Phase III, and development funding for Phase IV

    was diverted to completion of construction of LKC in Phase III.

                CWCDC contends that, given the substantial completion of the projects in

    LKV by both parties, this transaction no longer remains an executory contract under the

    terms of the loan and assignment agreements as described herein. As a direct result,

    any alleged defaults thereunder, including alleged performance defaults of meeting



                                                23
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07      Page 31 of 82




    development timetables, may be asserted as incurable since this is no longer an

    executory contract. Rather, the default may be cured by tender of an alternative

    completion date in the plan and judged only by feasibility and other standard test for

    confirmation of a plan.

                 CWCDC therefore insists that any alleged “performance due” defaults are

    no longer required to be cured for any assumption of executory contracts, due to either

    the character of the transaction as a loan, and/or material performance of loan and

    assignment agreements by both parties renders the agreement non-executory.

    In any event, CWCDC also alleges that the City, shortly after CWCDC completing

    phase III of the development plan, and acting without any notice or prior explanation,

    refuses to tender back prime properties held for the phase IV of the LKC development

    project which include, but are not limited to, 3015 S. Lancaster Rd.; 3023 S. Lancaster

    Rd.; and 3025 S. Lancaster Rd.

                CWCDC urged that given it had already completed phases I-III with over

    $12 million in investment and expended an additional $720,000 on the properties in

    phase IV in demolition, and other costs, that therefore the retention of these properties

    interrupted its ability to complete the development covenants on the timetable of the

    assignment and loan agreements. CWCDC therefore requested that City honor

    CWCDC’s right to build Phase IV. City has refused this request. City’s refusal has

    constituted an improper interruption, hindrance, and prevention of performance if

    indeed the contract for phase IV remains executory. This would excuse cure for

    purposes of assumption of the erstwhile incurable performance default.

                Second, CWCDC requested City to also waive the separate $350,000




                                               24
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 32 of 82




    repayment lien due on any sale or refinancing that was part of the separate conditional

    grant funding of Lancaster Office Building. CWCDC urges that this condition was

    discriminatory and arbitrary with respect to CWCDC since no such term is insisted for

    other non-profit developers for similar projects to its knowledge.

                 Third, CWCDC requested that the Reentry-Program be extended, and any

    defaults thereunder waived in lieu of the current halt to that program. Further, that the

    City reimburse CWCDC for the outstanding invoice in the amount of $70,000.00 plus

    dollars. In the interim, CWCDC has been forced to lay off staff ( 4 persons) and shut

    the program down.

                 Fourth, CWCDC requested that development timetables of the Lancaster

    Opal Development Project be extended. In this regard, CWCDC urged that the

    difficulties in the City relationship as evidenced by LKV resulted in similar intervention

    and hindrance defenses to alleged timetable performance defaults.

                 This letter was subsequently followed up by September 30, 2020 and

    October 13, 2020 letters that expanded and further reiterated the above-referenced

    requests that were in the earlier July 7, 2020 letter. The additional requests included the

    following:

                 -Cancellation of the $1 million promissory note and subsequent lien secured

    by the LUV properties, the consideration for which was the extension of the Sec. 108

    loan, and bridge financing thru tax increment financing for the LUV project. This

    cancellation was based on the same argument as in Lancaster Office Building that the

    condition of this financing was discriminatory and arbitrary, and not imposed on similar

    non-profit developers for like-kind projects.




                                                25
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07        Page 33 of 82




                 -Reiteration of the request for cancellation of the $350,000 payment

    required on sale or refinancing of the Lancaster Office Building project.

                 -Waiver of any alleged defaults under the Homeless and Special Needs

    program.

                 -Reiteration of waiver of any alleged defaults under the workforce program.

 b. City of Dallas Response to Requests for Relief

                 On December 18, 2020, the City of Dallas responded to these requests for

    relief as follows.

    LUV

                 City asserts that the obligation for repayment of the $1 million note that

    assisted to finance this project, secured by all properties contained in LUV, that was

    extended without additional consideration therefor within applicable statutes of

    limitation, would not be waived and the City would insist on strict legal performance.

    This performance includes use restrictions that maintain the project at 50% affordable

    housing—a condition that , any prospective purchasers of the project would require be

    waived as a condition to paying appraised valuation of the property. City retains the

    ability to waive this condition, which Debtor understands is typically given.

                 In this regard, it is not the economics of the affordable rents—that is only a

    matter of a difference of no more than $.10 cents per sq.ft. Rather affordability, which

    restricts units to qualified tenants (low income but gainfully employed, with no prior

    criminal conviction) within 80% of mean average income, artificially reduces the

    availability of the tenant pool eligible to qualify for the affordable rent. These tenants are

    difficult to source in a hotly competitive market for qualified tenants, leading to volatility




                                                 26
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07     Page 34 of 82




    in the vacancy rates, whereas market units remain consistently 100% leased.

                The use restrictions specifically allow for the release of this condition on

    the later to occur of 15 years from the 2012 date, or 2027, or, when the loan is repaid.

    (Emphasis added). There appear to be appropriate proceeds from sale of the LUV

    project as discussed herein that will satisfy the remaining balance of $1 million loan

    requirement that if not waived, or otherwise avoided . The Plan proposes that the City

    waive the use restriction upon payment of whatever obligation is owed.

                In this regard, Debtor proposes in its plan that proceeds from the sale would

    be escrowed in an interest bearing account in the registry of this Court; that the use

    restrictions waived by consent as a term of the confirmation order; and the dispute as to

    right to payment resolved if there is a valid legal challenge by the Debtor to the

    obligation either because (i) less than full payment is required under the expressed

    terms; or (ii) the obligation is otherwise avoidable.

    Lancaster Office Building

                City agreed that it had granted CWCDC a conditional grant of a forgivable

    loan for $1,175,000 to construct its current office building. City refused the CWCDC

    above-mentioned request to waive the $350,000 right to proceeds from sale or refinancing

    under the Conditional Grant Agreement on this project that is now owned free and clear

    of any other liens.

                In response to this position of the City, CWCDC intends to assume the

    conditional grant agreement, which would maintain this right with the City to insist on

    payment on sale or refinance, since an assumption rather than rejection assumes all

    obligations under the agreement. The benefit that CWCDC obtains is the forgiveness of




                                                 27
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07      Page 35 of 82




    the balance.

                   City also raised the issue of default under the conditional grant agreement

    by the allowance of a senior lien to pay property taxes without consent of the City. In

    response, The Plan will, again, assume the executory contract and cure this default by

    retiring this senior lien using proceeds from the sale of LUV as described in detail herein.

    Lancaster Opal Project

                   This project includes the 10 lots mentioned above in the development

    pipeline, immediately adjacent to the Lancaster Office Building.

                   CWCDC agrees with the City’s letter of December 18, 2020 that on

    September 10, 2008, City granted CWCDC a $500,000, 0% interest loan for the

    acquisition of fourteen (14) properties (improved and unimproved) to be redeveloped for

    the purposes of residential or commercial use. The loan was ultimately increased to

    $1,331,326 after several amendments, which also changed the loan to a conditional grant.

    The project was required to be completed by September 12, 2018. CWCDC requested an

    extension, citing to acts of the City that had hindered and delayed the completion of the

    project. City refuses to grant the waiver. Debtor will seek, given its substantial record of

    completion of other projects, and the hindrance, delay and prevention defenses asserted,

    to assume this contract. If the City challenges the assumption on inability to cure the

    performance date default under 11 U.S.C. 365 and other applicable Bankruptcy Codes

    and rules, CWCDC will file suit for declaratory and injunctive relief based on the

    discrimination, interference, hindrance, and prevention defenses it cites from other City

    conduct on other project that it believes provide a separate remedy to permit assumption

    and cure of the timetable performance defaults. The Plan will await the outcome of the




                                                 28
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07   Page 36 of 82




    resolution of this dispute by settlement, litigation, or otherwise.

    LKC

                City in its December 18, 2020 response correctly recited the details of the

    transactions with CWCDC on this Lancaster Kiest Crossing project. On December 12,

    2012 city executed an Assignment of Purchase and Sale and Option to Develop

    Agreement (the “LKC Assignment”) for properties in this project. CWCDC under its

    terms had three (3) years to complete the development of the four phases above-

    mentioned on the 14 properties that would be acquired.

                In connection with the LKC Assignment, the City alleges that it provided a

    forgivable economic development loan for $450,000 at 0% interest maturing December

    2015 for acquisition of improved and unimproved property.

                The City alleges that it followed up the Phase 1 economic development loan

    with $3.4 million in general obligation bonds to support development.

                On April 24, 2013, City increased the $450,000 economic development loan

    to a forgivable $600,000 to facilitate continued acquisition of improved/unimproved

    property. As of the date of that amendment, CWCDC had already expended $403,008 of

    the original $450,000.

                The forgivable loan was further increased from $600,000 to $734,500 on

    June 16, 2013. According to the City in the December 18, 2020 letter, which CWCDC

    does not dispute, on that June 16, 2013 date, CWCDC had used loan funds to purchase

    15 of the 16 properties identified for the project and expended $595,813 of the loan

    proceeds for that exclusive purpose. The loan terms did not change, and the maturity date

    remained December 2015, but was again amended on August 28, 2013 to increase the




                                                 29
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07    Page 37 of 82




    amount of the forgivable loan to $978,174.

                According again to the City’s December 18, 2020 letter “finally” on May 14,

    2014, the City increased the economic development loan to a total amount of $1,576,374

    to allow the purchase of the former Rudy’s Chicken site at 3115 S. Lancaster Rd.

                City then critically admits in the December 18, 2020 letter that “City Wide

    has completed Phases 2 and 3 of the Lancaster Kiest Redevelopment Project by

    completing construction of the new Rudy’s Chicken operations (Phase 2) and Serenity

    Place Apartments (Phase 3)”.

                City thus ignores that Phases 1, 2 and 3 was much more than completion of

    new Rudy’s Chicken, but also the development of the LKC office structure at a

    development cost in excess of $12 million. This deliberate understatement is a transparent

    attempt in CWCDC’s opinion to avoid the substantial completion test governing

    executory contracts. This understatement is then compounded by the disputed allegation

    in the letter that Phases 1 and 4 remain incomplete. This is untrue. Phase 1 merely

    involved the acquisition and construction of the former Rudy’s Chicken at 3115 S.

    Lancaster, and the demolition of the old site, to be later replaced by the LKC office

    building at that address. This has been done. What remains is only the expanded LKC

    project in Phase IV on the same side of the old Lancaster Kiest Library and lots adjacent.

                City has advised that the failure to complete development under the

    Assignment constitutes a default under Par. 5 (sic. “V”) of the Loan Agreement (the

    “LKC Loan Agreement”) of roughly even date therewith.

                CWCDC concedes that Phase 4, the development of the adjacent lots that

    represented acquisition and demolition of medical office buildings, has not been




                                                 30
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 38 of 82




    completed by the timetable of the LKC Assignment, and this is a technical default under

    the LKC Loan Agreement. However, CWCDC reiterates that the development has been

    impeded by the City’s refusal to cede control of these properties that were voluntarily

    conveyed for no consideration for the City to hold in trust, that precluded completion of

    the development on that timetable. CWCDC will, as aforestated, negotiate for the return

    of these properties, and if these negotiations fail, initiate either contested turnover or

    adversary proceedings for the return of the properties so that it may proceed with its

    development plans under the terms of the LKC Assignment and Loan Agreement as

    modified under the Plan to cure any alleged defaults.

                CWCDC is not in monetary default with the third-party bank’s financing that

    contributed to the LKC development from Legacy Bank, N.A. (“Legacy”) (now

    “Prosperity Bank”) as further described herein, and the Plan will not seek to modify its

    terms. Legacy is thus unimpaired. City is fully subordinated to Legacy under the express

    terms of a subordination agreement. Therefore, any remedy it asserts against CWCDC

    would also be subject to the terms of that subordination. The Plan would seek to cure any

    technical default with Legacy by the City’s assertion of default, and/or the placing of debt

    senior to Legacy for property taxes, which will be paid from the proceeds of sale of LUV

    described herein.

    Lisbon Villages Estates Project

                CWCDC has heretofore identified proposed projects for Lisbon Villages

    Estates Projects. The City has advised that it will rescind its commitment to these projects.

    CWCDC will evaluate its remedies for such attempted rescission, including, but not

    limited to reliance damages arising under promissory estoppel and other doctrines, if




                                                 31
Case 21-30847-mvl11 Doc 4 Filed 05/03/21               Entered 05/03/21 16:25:07       Page 39 of 82




    permitted under applicable sovereign immunity defenses.

                  CWCDC also remains open until Confirmation to negotiations after cure of

    other alleged defaults, to reinstate these projects. Otherwise, CWCDC will pursue other

    developmental options, including resubmission to the City if legal and/or negotiation

    efforts fails with improved offerings with greater equity contribution from CWCDC from

    the sale and/or refinancing of its successful projects described herein.

    City’s Announced Next Steps

                  City advised CWCDC that in every instance of an alleged default, City

    intended to pursue all available legal remedies, including where applicable acceleration

    and foreclosure under various deeds of trust. This statement and threat thus precipitated

    this filing for relief to protect the substantial equities in the projects at issue. Also, such

    acceleration would constitute potential defaults with other lenders to the Debtors, which

    would need cure to prevent further domino effects of the City’s actions.

 4. Disclosures

 a. Legal Structure and Ownership

            CWCDC, LUVR, and LUVC are all formed under the laws of the State of Texas,

    with the capital structure aforementioned where CWCDC is a non-profit that has no

    shareholders, and in turn, owns 100% membership of LUVR and LUVC. In addition,

    CWCDC is a general partner of a limited partnership, Lancaster Development Partners,

    LP. (“Development Partners”) This partnership was created apparently primarily to

    compensate the operational assistance of the limited partner, Catalyst Urban

    Development, LLC, (“Catalyst”) which assisted with the arrangement of financing and

    the operational backroom for the LUV project. Under the terms of the partnership



                                                  32
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07      Page 40 of 82




    agreement, CWCDC was to cause its wholly owned affiliates to convey, along with the

    retained interest of CWCDC in LUV outside of these affiliates, the 100% fee interest in

    the LUV project to Development Partners. Then, upon any sale or refinancing, excess

    proceeds above deed service were to be paid to CWCDC as 1% general partner, and 69%

    limited partner, and the 30% balance to Development Partners. This 30% distribution to

    Development Partners was acknowledged by City of Dallas, together with the senior lien

    on the HUD 221(d)(4) financing of LUVR residential units, under loan agreements to be

    a priority to any payment to City under the Sec. 108 loan, including the $1 million “user”

    fee charged to CWCD for the combination Sec. 108 financing and new market tax credits.

         Since no conveyance was ever made, Catalyst alleges that is the holder on

    unsecured partnership obligation for $2.5 million executed by CWCDC as GP of

    Development Partners. CWCDC counsel has requested any further note or other

    documentation but to date has yet to receive any further proof of this transaction, and

    therefore cannot determine the validity of the debt, except to concede if any note were

    executed by it separately, or as GP of Development Partners, that would constitute a

    liability of CWCDC. Thus, in the interim awaiting documentation, the loan is scheduled

    as an unsecured obligation of CWCDC that is disputed, contingent, and unliquidated.

 b. Current and Historical Conditions

         DEBTORS’ historical and projected financial performance is attached as

    Exhibits A, B, a n d C. Exhibit A reflects Debtor historic financial condition. Exhibit

    B reflects operational results for the period January -February 2021. Exhibit

    C reflects the Debtor projected financial condition for the next three years if requested

    since 100% plan makes his moot. Exhibit D reflects DEBTORS’ operational results




                                                33
Case 21-30847-mvl11 Doc 4 Filed 05/03/21               Entered 05/03/21 16:25:07       Page 41 of 82




    post filing. Exhibit C and D are reserved since the disclosure is being filed on the

    Petition Date and no operations have commenced post-confirmation on that date.

    Exhibit E reflects a hypothetical liquidation analysis if requested since this is an 100%

    plan that renders that analysis moot.

 c. Certain Federal Income Tax Consequences

         The confirmation and execution of this Plan may have tax consequences to Holders

    of Claims and Equity Interests. Debtor do not offer an opinion as to any federal, state,

    local or other tax consequences to holders of claims and equity interests as a result of the

    confirmation of this Plan. All holders of claims and equity interests are urged to consult

    their own tax advisors with respect to the federal, state, local and foreign tax

    consequences of this Plan. This Plan is not intended, and should not be construed, as legal

    or tax advice to any creditor, equity interest holder or other party in interest. However, it

    is clear from existing tax rules that cancellation of any claim, right, or interest, including,

    but not limited to, cancellation of contingent, disputed, and unliquidated claims of the

    minority shareholders, and/or cancellation of the debt owed by the Estate to the Debtor,

    both in response to and in exchange for treatment under the Plan, result in no ordinary

    income event to the holder of the debt under 11 U.S.C. §1146 et al. This tax result is a

    major incentive to the plan process in lieu of other options.

 d. Alternate Combined Plan and Disclosure Statement

         If this Plan is not confirmed, the Debtor, or any other party in interest under Title

    11, Chapter 11, could attempt to formulate a different plan. The Debtor believes that

    conversion of these Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code

    would result in the incurrence of significant additional fees and expenses to the detriment




                                                  34
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07        Page 42 of 82




    of the Creditors. If Debtor continues to operate, they will have revenue to make payments

    to creditors in addition to the fixed payments made on the Effective Date Accordingly,

    the Debtor believes that the Plan enables creditors to realize the best return under the

    circumstances.

 e. Best Interests Test

        Section 1129(a)(7) of the Bankruptcy Code requires that each Holder of an Impaired

    Claim or Equity Interest either (a) accept the plan or (b) receive or retain under the plan

    property of a value, as of the Effective Date, that is not less than the value such Holder

    would receive if the Debtor were liquidated under Chapter 7 of the Bankruptcy Code. The

    Plan proposes an 100% payment to Allowed Claims, thus mooting this test.

         Because of the increased expenses that would be incurred in the event of a

    conversion of the Chapter 11 Cases to cases under Chapter 7, the value of any Distribution

    to Holders of Claims or Equity Interests if the Chapter 11 Cases were converted to cases

    under chapter 7 of the Bankruptcy Code would be also approximate to the value of

    Distributions under this Plan., This is because conversion of the Chapter 11 Cases to

    chapter 7 cases would require the appointment of a chapter 7 trustee, and in turn, such

    chapter 7 trustee’s likely retention of new professionals. This would add additional costs

    to the Estates and delay compared to the time of Distributions under this Plan.

         Debtor believes that the Estates would have approximately the same funds available

    for distribution in a hypothetical chapter 7 liquidation than they would if this Plan is

    confirmed, and therefore Holders of Allowed Claims will recover no more in the

    hypothetical chapter 7 cases. Accordingly, Debtor believes that the “best interest” test of

    Bankruptcy Code Section 1129 is satisfied.



                                                35
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 43 of 82




 f. Liquidation Analysis

          As mentioned, The Plan will allow holders of Allowed Claims and Equity Interests

    approximately what would be available to them in a chapter 7 liquidation. A hypothetical

    chapter 7 liquidation analysis is attached to this Plan as Exhibit E. if requested.

         As would be seen in any liquidation analysis , the value of any Distributions if the

    Debtor’ Chapter 11 Cases were converted to cases under chapter 7 of the Bankruptcy

    Code would be approximately the same value of the Distributions under this Plan at

    100%. Accordingly, the Debtor again believes that the “best interests” test of the

    Bankruptcy Code section under either 1129 is satisfied for all Debtors.

 g. Feasibility

        Section 1129(a)(11) of the Bankruptcy Code requires that Confirmation of the Plan

    be not likely followed by the liquidation, or the need for further financial reorganization,

    of the Debtor or any successors to the Debtor under the Plan, unless such liquidation or

    reorganization is proposed in the Plan.

        Therefore, to determine whether the Plan meets this feasibility requirement, the

    Debtors have analyzed their ability to meet their respective obligations under the Plan.

    As part of the analysis, the Debtors have prepared and attached as Exhibits A, B, hereto,

    the historic, and current financials.

        Based on these financials, and proceeds from sale of LUV, the Debtors believe that

    they will be viable operations following the Chapter 11 Cases, and the Company has

    sufficient working capital because we are materially relying on payment from the

    promised sale or refinancing of LUV. The closing of the sale or refinancing of the Plan,

    or strong prospect therefore if not closed before Confirmation, will meet the feasibility




                                                36
Case 21-30847-mvl11 Doc 4 Filed 05/03/21               Entered 05/03/21 16:25:07       Page 44 of 82




    requirements of the Bankruptcy Code.

 h. Acceptance by Impaired Classes—100% Payment on Terms Virtually Assures
     Acceptance

        The bankruptcy code requires, as a condition of confirmation that each class of claims

    of claims or equity interests impaired under a plan, accept the plan. A class that is not

    “impaired” under a plan is deemed to have accepted the plan and therefore, solicitation

    of acceptances with respect to such a class is not required.

       Section 1126(c) of the Bankruptcy Code defined acceptance of a plan by a class of

    impaired claims as acceptance by holders of at least two-thirds in dollar amount and

    more than one-half in number of allowed claims in that class, counting only those

    claims that have actually voted to accept or to reject the plan. Thus, a class of claims

    would have voted to accept the Plan only if two-thirds in amount of the allowed

    interests in such class that vote on the Plan actually cast their ballots in favor of

    acceptance. This test remains and is assured by the proposal of 100% payment to all

    Allowed Claims on terms for unsecured creditors of 180 days from the Effective Date,

    unless otherwise extended in payment date but not amount.

       If a class contains claims eligible to vote and no Holders of Claims eligible to vote in

    such Class voted to accept or reject the Plan, the Holders of such Claims in such Class

    were deemed to have rejected the Plan.

 f. Confirmation Without Acceptance by All Impaired Classes

       Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan

    even if all impaired classes have not accepted it, provided that the plan has been accepted

    by at least one impaired class without consideration of votes of insiders. Thus, pursuant

    to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection



                                                  37
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 45 of 82




    or deemed rejection of the plan, the plan would be confirmed, at the plan proponent’s

    request, in a procedure commonly known as a “cramdown” so long as the plan did not

    “discriminate unfairly” on the creation and treatment of classes, and was “fair and

    equitable” with respect to each class of claims or equity interests that are impaired under

    it, and have not accepted as those terms were defined under that statute.

 g. Sources of Information Provided

       In preparing this combined plan and disclosure statement, the Plan, Debtors reviewed

    and relied on information contained in its/their Books and Records, and projections and

    customer feedback regarding future revenue. Assumptions made include the market

    value of fixed assets; the most recent broker appraisals of LUV project owned by the

    CWCDC Estate, adjusted for current events including the Covid-19 Pandemic, and the

    most recent financial results from operations, and the proposed sale of the LUV project

    that provides substantial equity to CWCDC, LUC, and LUR under the draft template of

    Purchase Agreement attached hereto as Exhibit “F”.

 h. Accounting Methodology

       The Debtor accounting methodology used in preparing their financial information is

    cost accounting. Straight-line depreciation is used for the depreciation of assets.

 i. Condition and Performance of Debtor While in Chapter 11

       Since the plan was filed contemporaneous with the petition, this is reserved for the

    Confirmation hearing.

 j. Future Management of Debtor & Compensation of Management and Insiders

       The Debtor’ management will continue to be led by Sherman Roberts until

    confirmation. Thereafter, he intends to voluntarily take a leave of absence to fight




                                                38
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 46 of 82




    charges of bribery in connection with real estate development of the projects mentioned

    herein, excluding the LUV project that has not been mentioned to date in connection

    with any of these charges, which he and the Board of CWCDC believe are wholly

    unfounded. For example, the indictment mentions payment of the tab at routine business

    lunches as “bribes”. None of these charges amount to over $5000 over several years. A

    new interim manager to take his stead after confirmation pending his leave will be

    announced during the confirmation proceedings.

 k. Details Regarding the Plan’s Funding & Capital Needs

       Debtor does not intend to sell any additional capital assets, other than the LUV project,

    to fund the Plan. This sale or refinance will produce adequate revenues to fund an 100%

    plan and provide substantial working capital. The Plan otherwise will be funded from

    existing cash and continued and increased operations.

       Debtor projected capital needs as well as how the Debtor anticipate meeting the needs

    is reflected in Exhibit C and D. Debtor believe with the approval of this Plan, Debtor

    will be able to meet their capital needs and fund obligations to make payments under the

    Plan.

 l. Assessment of the Collectability of Accounts Receivable

        Not applicable.

 m. Relationship of Debtor with Affiliates

       Debtor CWCDC is a Texas Non-Profit that has no shareholders. It is governed instead

    under its bylaws by an independent board of directors with no stockholder interest in

    CWCDC. CWCDC, in turn, owns and controls its 100% owned affiliates, LUC and LUR

    that were created to provide proper conduits for new market tax credits and HUD 221(d4)




                                                39
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07      Page 47 of 82




    loans that required separation of the commercial businesses form he residential

    businesses. That was the sole reason for their separate existence. Under the Plan, these

    loans will either be assumed by the purchaser, or taken out by refinancing, and their

    respective creditors (other than the City of Dallas which may be escrowed for allowance

    of the City of Dallas claim which is disputed) paid 100%. These two entities under the

    Plan will then be dissolved. Likewise, after sale or refinancing, and satisfaction of any

    obligation owed to Catalyst, the Development Partners partnership will be dissolved. New

    CWCDC will remain as the sole reorganized debtor under the substantively consolidated

    plan.

 n. Avoidable Transfers & Causes of Action

       In Debtor’ preliminary investigation is that it will investigate possible avoidable

    transfers to the City of Dallas for its “user fee” of the $1 million note: and the $350,000

    penalty for sale or refinancing of the Lancaster Office Building In addition, a potential

    fraudulent transfer consists of the retention of lots in Phase 4 of LKC that were

    transferred under constructive trust. Same investigation will be concluded by either

    settlement, or filing of lawsuits to set aside these transactions, with proceeds from either

    sale or refinancing erstwhile held in interest bearing accounts in the registry of the

    Court pending a final, non-appealable order.

 5. Risk Factors

       Holders of Claims and Equity Interests should read and carefully consider the risk

    factors set forth below before voting to accept or reject the Plan. Although there are many

    risk factors discussed below, these factors should not be regarded as constituting the only

    risks present in connection with the Debtor’ businesses or the Plan and its




                                                 40
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 48 of 82




    implementation.

 a. Bankruptcy Law Considerations

       1. Parties in Interest May Object to the Plan’s Classification of Claims and
          Interests

       Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an

    equity interest in a particular class only if such claim or equity interest is substantially

    similar to the other claims or equity interest in the class. The Debtor believe that the

    classification of the Claims and Equity Interests under the Plan complies with this

    requirement because the Debtor created Classes of Claims and Interests each

    encompassing Claims or Equity Interests, or hybrids of same, as applicable, that are

    substantially similar to the other Claims or Interests, as applicable, in each Class.

    Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same

    conclusion.

       2. Voting Requirements

       As aforementioned, voting requirements, it is inconceivable a plan will not be

    confirmed due to failure to meet voting requirements for those debtors, for reasons

    stated of the 100% Plan.

       3.   Modification

       The Bankruptcy Court could still decline to confirm the Plan if it finds that any of the

    statutory requirements for Confirmation n are not met. If a chapter 11 plan or

    reorganization is not confirmed by the Bankruptcy Court, it is unclear whether the Debtor

    will be able to reorganize their business and what, if anything, Holders of Allowed Claims

    or Equity Interests against them would ultimately receive with respect to their claims or

    interests.



                                                41
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 49 of 82




       Thus, the Debtor, subject to the terms and conditions of the Plan, reserves the right to

    modify the terms and conditions of the Plan as necessary for Confirmation. Any such

    modifications could result in less favorable treatment of any accepting or non-accepting

    Class of Claims or Interests, as well as any Class junior to such accepting or non-

    accepting Class, than the treatment currently provided in the Plan. Such a less favorable

    treatment could include a distribution of property with a lesser value than currently

    provided in the Plan or no distribution whatsoever under the Plan. Changes to the Plan

    may also delay the confirmation of the Plan and the emergence from bankruptcy.

       4. Nonconsensual Confirmation

       As aforementioned, in the event that any impaired class of claims or interests does not

    accept a chapter 11 plan, a bankruptcy court may nevertheless confirm a plan the

    bankruptcy court determines that the plan if fair and equitable and t “does not discriminate

    unfairly” with respect to the dissenting impaired class(es). The Debtor believes that the

    Plan satisfies these requirements, and the Debtor may request such nonconsensual

    Confirmation in accordance with Section 1129 . Nevertheless, there can be no assurance

    that the Bankruptcy Court will reach this conclusion. In addition, the pursuit of

    nonconsensual Confirmation or Consummation of the Plan may result in, among other

    things, increased expenses relating to professional compensation.

       5. Continued Risk After Confirmation

       Even if the Plan is consummated, the Debtor will continue to face a number of risks,

    including certain risks that are beyond their control, such as further deterioration or other

    changes in economic conditions, changes in the industry and potential revaluing of their




                                                 42
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 50 of 82




    assets sue to the chapter 11 proceedings. Some of these concerns and effects typically

    become more acute when a case under the Bankruptcy Code continues for a protracted

    period with no indication of how or when the case may be completed. As a result of these

    risks and others, there is no guarantee that a chapter 11 plan of reorganization reflecting

    the Plan will achieve the stated goals.

       6. The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
          Bankruptcy Code

       If a bankruptcy court finds that it would be in the in the best interest of the creditors

    and/or the debtor in a chapter 11 case, the bankruptcy court may convert a chapter 11

    bankruptcy case to a case under chapter 7 of the Bankruptcy Code. In such event, a

    chapter 7 trustee would be appointed to liquidate the debtor’ assets for distribution in

    accordance with the priorities established by the Bankruptcy Code. The Debtor believes

    that liquidation under chapter 7 would result in significantly smaller distributions being

    made to creditors than those provided for in a chapter 11 plan because of (a) the likelihood

    that the assets would have to be sold or otherwise disposed of in a disorderly fashion over

    a short period of time, (b) additional administrative expenses involved in the appointment

    of a chapter 7 trustee, and (c) the possibility of additional expenses and Claims.

       7. Debtor May Object to the Amount or Classification of a Claim

       Except as otherwise provided in the Plan, the Debtor reserves the right to object to the

    amount or classification of any Claim filed under the Plan. The estimates set forth in the

    disclosure statement provided herein cannot be relied on by and Holder of a Claim where

    such Claim is subject to an objection. Any Holder of a Claim that is subject to an objection

    thus may not receive its expected share of the estimated distributions described in this

    disclosure.



                                                43
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07      Page 51 of 82




       8. Risks of Non-Occurrence of the Effective Date

       Although the Debtor believes that the Effective Date may occur quickly after the

    Confirmation Date, there can be no assurance as to such timing or as to whether the

    Effective Date will occur since the Effective Date depends on no third parties filing an

    appeal of the Confirmation Order. Debtor does not believe there is a likelihood of such

    an appeal, or if the Confirmation Order is appealed, that the result would be reversal of

    the Confirmation Order.

       9. Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
          Plan

       The distributions available to Holders of Allowed Claims under the Plan can be

    affected by a variety of contingencies, including, without limitation, whether the

    Bankruptcy Court orders certain Allowed Claims to be subordinated to other Allowed

    Claims. The occurrence of any and all such contingencies, which would affect

    distributions available to Holders of Allowed Claims under the Plan, will not affect the

    validity of the vote taken by the Impaired Classes to accept or reject the Plan or require

    any sort of revote by Impaired Classes.

       The estimated Claims and creditor recoveries set forth in this disclosure are based on

    various assumptions, and the actual Allowed amounts of Claims may significantly differ

    from the estimates. Should one or more of the underlying assumptions ultimately prove

    to be incorrect, the actual Allowed amounts of claims may vary from the estimated

    Claims contained in this disclosure. Moreover, the Debtor cannot determine with any

    certainty at this time, the number or number of Claims that will ultimately be Allowed.

    Such differences may materially and adversely affect, among other things, the percentage

    recoveries to Holders of Allowed Claims under the Plan.



                                               44
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07     Page 52 of 82




 b. The Reorganized Debtor May Not Be Able to Achieve their Projected Financial
    Results

        The Reorganized Debtor may not be able to achieve their projected financial results.

    The financial projections set forth in this disclosure represent the DEBTORS’ best

    estimate of DEBTORS’ future financial performance, which is necessarily based on

    certain assumptions regarding anticipated future performance of the Reorganized

    DEBTORS’ operations, as well as the domestic and world economies in general, and the

    industry segments in which the Debtor operates in particular. A substantial part of the

    risk of continued operations is negated by the Debtor providing lump sum estimated

    payments of actual results. Thus, if actual results are poorer, than all the risk is on the

    Debtor. The tradeoff for this certainly is the creditor does not benefit if operations are

    materially greater than projected results.

 c. Risks Related to the Debtors and the Reorganized DEBTORS’ Businesses

        1. The Reorganized Debtor May Not Be Able to Generate Sufficient Cash to
           Fund their Operations and Service their Indebtedness.

        This risk as above analyzed is negated by a lump sum payment from proceeds of sale

    or refinancing the LUV project.

        2. The Reorganized Debtor Will Be Subject to Various Risks and Uncertainties
           Associated with the Chapter 11 Cases

        For the duration of the Chapter 11 Cases, the DEBTORS’ operations, including their

    ability to execute their business plan will be subject to the risks and uncertainties

    associated with bankruptcy. These risks include the following:

    •   the DEBTORS’ creditors or other third parties may take actions or make decisions

        that are inconsistent with and detrimental to the plans the Debtor believes to be in

        their best interests.



                                                 45
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07      Page 53 of 82




    •   Debtor may be unable to obtain court approval with respect to certain matters in the

        Chapter 11 Cases from time to time.

    •   the Bank Court may not agree with the DEBTORS’ objections to positions taken by

        other parties.

    •   the Debtor may not be able to confirm and consummate the Plan or may be delayed

        in doing so.

    •   the Debtor may not be able to obtain and maintain normal credit terms with vendors,

        strategic partners, and service providers.

    •   the Debtor may not be able to continue to invest in its products and services, which

        would hurt their competitiveness.

    •   the Debtor may not be able to enter into or maintain contracts that are critical to its

        operations at competitive rates and terms, if at all.

    •   the Debtor may be exposed to risks associated with third parties seeking and obtaining

        court approval to (i) terminate or shorten the DEBTORS’ exclusivity period to

        propose and confirm the Plan, (ii) appoint a Chapter 11 trustee or (iii) convert the

        Chapter 11 Cases to chapter 7 liquidation cases: and

    •   the DEBTORS’ customers may choose to do business with its competitors.

            These risks and uncertainties could affect the DEBTORS’ business and operations

    in various ways. For example, negative events associated with the Chapter 11 Cases could

    affect the Debtor’ ability to compete for new business and possibly affect the relationships

    with business partners, vendors, and employees. Because of the risks and uncertainties

    associated with the Chapter 11 Cases, the ultimate impact of events that occur during

    these proceedings will have on the Debtor’ business, financial condition, and results of




                                                 46
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 54 of 82




    operation cannot be accurately predicted or quantified.

       3. Operating in Bankruptcy for a Long Period of Time May Harm the Debtor’
          Business

       The DEBTORS’ future results will be dependent upon the timely and successful

    confirmation and implementation of a plan of reorganization. If a restructuring is

    protracted, it could adversely affect the Debtor’ operating results, including their

    relationships with advertising customers, business partners, and employees. The longer

    the Chapter 11 Cases continue, the more likely it is that the Debtor’ advertising customers

    will lose confidence in the DEBTORS’ ability to reorganize their business successfully

    and seek to establish alternative commercial relationships. If the Debtor experiences a

    protracted reorganization, there is a significant risk that the value of the enterprise would

    substantially be eroded to the detriment of all stakeholders.

       So long as the proceedings related to the Chapter 11 Cases continue, the Debtor will

    be required to incur substantial costs for professional fees and other expenses associated

    with the administration of the Chapter 11 Cases.

       4. Financial Results May Be Volatile and May Not be Indicative of Future
          Financial Performance

           During these Chapter 11 Cases, the DEBTORS’ financial results may be volatile

    as restructuring activities and expenses may significantly impact the DEBTORS’

    financial statements. As a result, the DEBTORS’ historical financial performance may

    not be indicative of its financial performance after the Petition Date.

       5. Debtor Has Liquidity Needs

       The DEBTORS’ ability to fund its operations and capital expenditures requires a

    significant amount of cash. DEBTORS’ principal sources of liquidity historically have




                                                 47
Case 21-30847-mvl11 Doc 4 Filed 05/03/21               Entered 05/03/21 16:25:07       Page 55 of 82




    been cash flow from operations, and the retained cash from the sale of the office building.

    If the DEBTORS’ retention of this cash is interrupted by events in this case, or cash flow

    from operations decreases as a result of market conditions, demand for their products, or

    otherwise, the Debtor may not have the ability to expend the capital necessary to improve

    or maintain their current operations, resulting in decreased revenue over time.

       The Debtor thus faces uncertainty regarding the adequacy of its liquidity and capital

    resources and during the pendency of these chapter 11 cases, may have limited access to

    additional financing. In addition to the cash necessary to fund ongoing operations, the

    Debtor has incurred significant professional fees and other costs in connections with

    preparing for these chapter 11 cases and expects to continue to incur significant

    professional fees and costs throughout. Debtor cannot guarantee that uninterrupted cash

    on hand and cash flow from operations will be sufficient to continue to fund their

    operations and allow the Debtor to satisfy obligations related to these cases until the

    Debtor are able to emerge from bankruptcy protection.

       Debtor long term liquidity requirements and adequacy of its capital resources are

    difficult to predict at this time. The DEBTORS’ liquidity, including the ability to meet

    ongoing operational conditions obligations, will be dependent on, amount other things 1)

    its ability to prevail on retention of cash from sale of the office building; 2) its ability to

    maintain adequate cash on hand; 3) its ability to generate cash flow from operations; 4)

    its ability to develop, confirm, and consummate a chapter 11 plan or other alternative

    restructuring transaction; and 5) the cost, duration, and outcome of the chapter 11 cases.

    The DEBTORS’ ability to maintain adequate liquidity depends, in part upon industry

    conditions and general economic, financial, competitive, regulatory, and other factors




                                                  48
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 56 of 82




    beyond DEBTORS’ control.

       6. The Debtor Operates in a Highly Competitive Industry

       The Debtor operates in a highly competitive industry and may not be able to maintain

    or increase its current revenues following the emergence from these chapter 11 cases. The

    Debtor competes with many oil and gas import/export intermediaries and suppliers

    internationally. Sales revenue and market share is subject to change for various reasons,

    including consolidation of the DEBTORS’ competitors through processes such as

    mergers and acquisitions, which could have the effect of reducing DEBTORS’ revenues

    in certain markets. The DEBTORS’ competitors may develop technology, services, or

    advertising media that are equal to or superior to those the Debtor provides or that achieve

    greater market acceptance and brand recognition than the Debtor achieves. It is also

    possible that new competitors may emerge and rapidly acquire market share from the

    Debtor. The DEBTORS’ ability to compete depends in part on the DEBTORS’ ability to

    achieve a competitive cost structure.

       7. The Reorganized Debtor May be Adversely Affected by Potential Litigation

       The Debtor may be parties to litigation in the future, especially with the respect to the

    ongoing probate proceedings involving the Estate of Ronald R. Johns, Sr. Litigation can

    be expensive, and time consuming to bring or defend against. Such litigation could result

    in settlements or damages that could significantly affect the Reorganized Debtor financial

    results or their ability to consummate the sales of equity contemplated under the Plan. It

    is also possible that a party may commence litigation with respect to the treatment of their

    Claims under the Plan. It is not possible to predict the potential litigation that the

    Reorganized Debtor may become a party to, or the final resolution of such litigation. The




                                                49
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07      Page 57 of 82




    effect of any potential litigation can be detrimental to the Reorganized DEBTORS’

    finances.

       8. The Loss of Employees Could Adversely Affect the Debtor’ Operations

       As a result of these chapter 11 cases, it is possible that the Debtor may experience

    increased levels of employee attrition, and that the employees may face distraction and

    uncertainty. A loss of key personal or erosion of employee moral could adversely affect

    the DEBTORS’ business and results of operations.

       9. Certain Claims May Not Be Discharged and Could Have a Material Adverse
          Effect on the DEBTORS’ Financial Condition and Results of Operations

       The Bankruptcy Code provides that the confirmation of a plan of reorganization

    discharges a debtor from substantially all debts arising prior to confirmation. With a few

    exceptions, all Claims that arise prior to the DEBTORS’ filing of their Petitions or before

    confirmation of a plan of reorganization 1) would be subject to compromise and/or

    treatment under the plan of reorganization and/or (2) would be discharged in accordance

    with the terms of the plan of reorganization. However, there can be no assurance that the

    aggregate amount of such claims that are not subject to treatment under the Plan or that

    are not discharged will not be material.

 6. Summary of the Debtor’ Assets and Treatment of Claims and Equity Interests

 a. Summary of Assets

       The Debtors filed schedules of all of their assets and liabilities on the Petition Date.

    Complete copies of the schedules are available from the Clerk of the Court. The primary

    assets of the bankruptcy estate, their estimated values are reflected in the liquidation

    analysis attached as Exhibit E if requested for each Entity. The values contained in the

    liquidation analysis are those that the Debtor believe reflect the actual market value of



                                                50
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 58 of 82




    the assets, should they be sold or auctioned in a liquidation scenario. These values are not

    book values based on purchase price as may be reflected elsewhere.

 b. Summary of the Plan of Reorganization

       Debtor shall, as Reorganized Debtor, continue to exist after the Effective Date as legal

    entities organized in the State of Texas without any prejudice to any right to alter or

    terminate such existence under applicable state law.

       This Plan provides, with exception of the City of Dallas which is escrowed pending

    completion of resolution of disputes regarding whether there is a $1 million lien on LUVR

    in full under on the Effective Date, or under their respective terms. The priority claims to

    the taxing authorities, if any, will also be paid in full in five years. Unsecured creditors

    with claims of pre-professional fees not requiring Court approval and trade accounts will

    be paid 100% of their claims in one single lump sum payment to be made within 180 days

    of the Effective Date.

 c. Administrative and Priority Claims

       In accordance with section 1123(a)(1) of the Bankruptcy Code, administrative expense

    claims and priority tax claims have not been classified and thus are excluded from the

    classes of claims and equity interests set forth in section (d) below. Administrative claims

    are the claims allowed under § 503(b) of the Bankruptcy Code for administration of these

    bankruptcy cases.

       All final requests for payment of professional fee claims for services rendered and

    reimbursement of expenses incurred prior to the Confirmation Date must be filed no later

    than 90 days after the Effective Date. Retained Professionals shall provide the Debtor

    with a reasonable and good faith estimate of their unpaid fees and expenses incurred in




                                                51
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07       Page 59 of 82




    rendering services to the Debtor before and as of the Confirmation Date projected to be

    outstanding as of the anticipated Effective Date and shall provide such estimate no later

    than five Business Days prior to the anticipated Effective Date. If the Retained

    Professional does not provide an estimate, Debtor may estimate the amount of unpaid and

    unbilled fees and expenses. The total estimated amount shall be deposited into the

    Retained Professional’s trust account at least two Business Days prior to the Effective

    Date. The funds held in the trust account shall be the property of the estates of the Debtor

    or Reorganized Debtor. When all professional fee claims allowed by the Bankruptcy

    Court have been paid in full pursuant to one or more final orders of the Bankruptcy Court,

    any remaining funds held in trust shall be turned over to the Reorganized Debtor without

    any further notice to or action, order, or approval of the Bankruptcy Court or any other

    entity.

       Holders of Administrative Claims for professional compensation subject to

    Allowance may include, without limitation, Wiley Law Group PLLC for professional

    fees in the estimated amount of $50,000; CPA fees of the court appointed certified public

    accountant(s), if any, and attorney’s fees for any required representation of the Debtor’s

    special counsel, if any.

       After the Effective Date, any requirement that Retained Professionals comply with

    sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or

    compensation for services rendered after such date shall terminate, and the Reorganized

    Debtor may employ and pay any Retained Professional in the ordinary course of business

    without any further notice, to or action, order, or approval of, the Bankruptcy Court,

    should any serves be rendered.




                                                52
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07        Page 60 of 82




    All Statutory Fees that become due and payable prior to the Effective Date shall be paid

    by the Debtor within thirty (30) days after the Effective Date. After the Effective Date,

    the Reorganized Debtor shall pay any and all such fees when due and payable and file

    any reports as applicable. The Reorganized Debtor shall remain obligated to pay the

    quarterly fees to the United States Trustee until the Chapter 11 cases are converted,

    dismissed, or a final decree is issued, whichever occurs first.

       Except to the extent that a holder of an Allowed Claim of the type described

    in §507(a)(8) of the Bankruptcy Code has been paid prior to the Effective Date or agrees

    to a less favorable treatment, in full and final satisfaction compromise, settlement, release,

    discharge of, and in exchange for, each such Allowed Claim and each Holder of such

    Allowed Claim shall be treated in accordance with the terms set forth in 1129(a)(9)(C) of

    the Bankruptcy Code and shall receive annual Cash payments commencing on the first

    anniversary of the Effective Date to pay the aggregate amount of such Claim within five

    years of the Petition Date. However, the Debtor and Reorganized Debtor shall have the

    right to pay any such priority tax claim, or any remaining balance, in full, at the time on

    or after the Effective Date, without premium or penalty. All priority tax claims that are

    not due and payable on or before the Effective Date shall be paid in the ordinary course

    of business as such obligations become due. The total estimated priority tax claims for

    Debtors are $35,000 for unpaid payroll taxes.

 d. Summary of Treatment of Claims and Equity Interests

    i. Classification of Claims and Equity Interests




                                                 53
Case 21-30847-mvl11 Doc 4 Filed 05/03/21        Entered 05/03/21 16:25:07      Page 61 of 82




Class Type                           Status Under       Treatment            Voting Status
                                     Plan
1     Secured Claim-HUD              Unimpaired         Paid 100% on         Not Applicable
                                                        closing of sale or
                                                        refinancing.
                                                        Otherwise,
                                                        pursuant to terms.
2A-   Secured Claims-City of         Impaired          Paid 100% in          Entitled to Vote
2E    Dallas                                           escrow on LUV,        on Class 2A
                                                       awaiting dispute      Claim.
                                                       resolution;
                                                       otherwise paid
                                                       pursuant to terms.

3     Secured Claim -Meadows         Unimpaired        Paid 100%             Not Applicable

4.    Secured Claims-Tex. Mezz.      Unimpaired        Paid 100%             Not Applicable

5.    Secured Claim-Federal Home
      Loan Bank                  Unimpaired            Paid 100%             Not Applicable

6.    Bank of America, N.A.          Unimpaired        Paid 100%             Not Applicable

7.    Legacy Bank, N.A.              Unimpaired        Paid 100%             Not Applicable

8.    Frost Bank, N.A.               Unimpaired        Paid 100%             Not Applicable

9.    Mutual of Omaha, N.A.          Unimpaired        Paid 100%             Not Applicable

10.   ST&H Management Co.            Unimpaired        Paid 100%             Not Applicable

11.   Tax Core                       Unimpaired        Paid 100%             Not Applicable.

12.   US Small Business Admin.       Unimpaired        Paid 100%             Not Applicable

13.   Unsecured Claims of            Impaired          Paid 100% within      Entitled to Vote.
      Professionals and Trade Debt                     180 days.

14.   Unsecured Claims of            Impaired          Paid 100% within Entitled to Vote.
      Employees                                        180 days           (Insiders)
15.   Equity Claims                  Unimpaired        Retained Interest Not Applicable
                                                                         (Insiders)




                                           54
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07       Page 62 of 82




    ii. Treatment of Claims

    1. Class 1: Secured Claim of HUD on LUV Project and Class 2A Secured Claim
       of City of Dallas on LUV Project

      The financing structure of the LUV project is as follows with the debt owed only by

    LUR to HUD, and all the other Debtors, CWCDC and LUC, having their respective

    property ownerships in LUV secured by the lien to the City of Dallas on the debt owed

    by either CWCDC, or LUC:

      b. Class 1. Dept. of Housing and Urban Development, FHA 221(d)(4) original

          loan of $14, 478,800 with a balance now of $12,000,000 secured by a first lien

          on parcels 1 and 2. Paid in full on the earlier of on or before the Effective Date or

          the Order Permitting Sale Free and Clear, or Sale Permitting Refinancing and

          Payment.

      c. Class 2A. City of Dallas, Section 108, and New Market Tax Credits. Original

          loan amount is $11.5 million, composed of $8.293 (rounded) millions of Sec. 108

          community development block grants, and $3.00 million plus (rounded) in new

          market tax credits. Balance remaining now is only the $1,000,000 disputed. This

          claim will be paid in full into escrow on the earlier of on or before the Effective

          Date or the Order Permitting Sale Free and Clear or Sale Permitting Refinancing

          and Payment pending resolution of dispute of Allowed Claim as described

          below.

      d. The transaction structure is complicated, but this after interviews with counsel

          and others involved in similar transactions, this is the preliminary analysis of

          the capital deck structure:



                                               55
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07        Page 63 of 82




             i. First, City forms a special purpose vehicle, DDF Charlie, Inc. (“DDF”).
             ii. Since Lancaster Urban Village Commercial, LLC (LUC aka “LUVLLC”
                 in this analysis) actually initially owns both the commercial and
                 residential real estate, it participates in a lien transaction note and security
                 agreement to secure both the Sec. 108 and I assume the Tax Credit deal,
                 as the “Grantor”.
             iii. The recitals are then that LUVLLC, as Grantor, executed a note to DDF
                 (the “Original Holder”) in the original principal amount of $11.155
                 million, September 10, 2012. (the “Original Note”). This is also referred
                 to in the Loan Agreement of even date as the “QLICI Note”, with the
                 QLICI Lender being DDF.
             iv. LUVLLC as Grantor also executed a deed of trust to DDF to secure the
                 Original Note (the “Original Deed of Trust”)
             v. The Original Note and Deed of Trust were then assigned by DDF as
                 Original Holder to LUV Investment Fund, LLC. (“LUV”) (“Initial
                 Assignee”).
             vi. LUV then assigned the Original Note and Deed of Trust to CWCDC (a/ka
                 the “Company in this analysis) , the Assignor, pursuant to the “Investment
                 Fund Assignment”.
             vii.     Company as “Assignor” executed a note for the section 108 loan of
                 $8.293 in favor of City (“Assignee”).
             viii. Thus, the only secured creditor that remains from this exercise is the
                 City of Dallas as seen below, AND THUS COMPANY IS THE DEBTOR
                 ON THE CITY OF DALLAS, NOT COMMERCIAL LLC, SECURED
                 BY THE PROPERTY.
             ix. This is recited as part consideration for a “Leveraged Loan Note” from
                 Company as Assignor in favor of City as Assignee, where Company as
                 Assignor assigned the Leveraged Loan Note in the amount of $8.492
                 million described as “City’s Original Note”, pursuant to a “Collateral
                 Assignment”.
             x. Pursuant to an “Investment Fund Assignment”, the Original Note and
                 Original Deed of Trust were assigned by LUV, Initial Assignee to
                 Company, Assignor, in complete satisfaction of the Leveraged Lien Note
                 so that Company, Assignor is making a collateral assignment to City,
                 Assignee.
             xi. The result is the $1 million dollar note made by Company to City, is fully
                 secured, subject to the limitations of the loan agreement that restrict City
                 to residential proceeds, representing 57% in value of the project. This note
                 is dated September 12, 2012, but although secured by the project, creates
                 an obligation only out of the 50% Sale/Refinancing Net Proceeds that
                 arises after all the loans have been repaid to: (i) City of Dallas; (ii) the
                 Section 108 loan; (iii)Catalyst Urban Lancaster Development; and (iv)
                 loan in the amount of $2,500,000 dated the same date of the $1 million
                 note, or September 12,2012. The note does not bear interest except on
                 default. Whether any amount is actually due is thus subject to completion
                 of this calculation of net proceeds available from any sale of the project,



                                                56
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07       Page 64 of 82




                 and satisfaction of the disputed claims as to whether the extension of the
                 deed of trust within applicable statutes of limitation were valid. Any
                 allowed claim of the Class 2A claim of the City of Dallas will be paid
                 upon resolution of the dispute as to allowance based on amount if any
                 owed under the calculation, and whether there is a valid claim based on
                 the extension of the lien and deed of trust within the statute of limitations.
             xii.     The original $8.492 million has been completely satisfied, according
                 to Company management, by the assignment of TIF incremental tax
                 process, leaving just the $1 million balance under the original note.
             xiii. There remain executory contracts to be listed in Schedule G that arose
                 from the sale which include the memorandum of operating and
                 maintenance agreement for non-standard public improvements, recorded
                 March 6, 2019. There is also a Community Benefits Agreement dated
                 September 10, 2012 where Company as “Sponsor” and “NMTC
                 Beneficiary” agreed to keep the property under low- and moderate-income
                 usage under deed restrictions. There is also a use restriction that was of
                 even date with the loan and recorded of even date for affordable rent
                 levels. His use restriction has the later of 15 years from date, 2027 or
                 payment date of the City of Dallas loan.
             xiv. The HUD secured claim of approximately $12 million will be paid by
                 an approved assumption of the T.D. Jakes Foundation pursuant to a final
                 Order approving sale free and clear of liens, claims and interest, under the
                 terms of the contract annexed hereto as
                 Ex. F, or other qualified buyer if a higher bid is allowed and received,
                 subject to break-up fee wit T.D. Jakes Foundation. If no sale, then by an
                 Order approving refinancing of the LUV Project paid on the Effective
                 Date.

Other Secured Claims of City of Dallas (All Unimpaired Claims Paid on the Effective
Date in full or pursuant to their respective terms).

    2. Class 2B-Secured Claim of City of Dallas-Serenity

      a. Description. This is a completed project featuring a gated, 45-unit apartment

          complex as part of a long-term commitment to transition families out of shelters

          into permanent housing. It sits on approximately 7.1 acres of land located

          directly across the street from Lancaster-Kiest shopping plaza on Lancaster Rd.

      b. The secured creditors and parties involved in this project are Fed. Home Loan

          Bank, Bank of America, City Wide GP as Borrower, and Serenity Place, LP as




                                               57
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07    Page 65 of 82




          operating company where City Wide owns the GP, and therefore is also generally

          liable for the debt of the limited partnership.

      c. The balance on the financial statements for the City of Dallas as of 12/31 is
         $81,757.39. CWCDC BELIEVES THAT THIS IS WRONG, AND THERE IS
         SUBSTANTIAL BUT FORGIVEABLE AMOUNT OWED TO CITY OF
         DALLAS ON THIS PROJECT PRESUMBABLY SECURED BY NOTE AND
         DEED OF TRUST OR CONDITONAL GRANT AND DEED OF TRUST, AND
         THE ACCOUNTANT DISREGARDS THE FORGIVEABLE AMOUNT
         BASED ON GENERALLY ACCEPTABLE ACCOUNTING PRINCIPLES
         THAT ALLOW FOR SUCH REPORTING.

    3. Class 2C-City of Dallas Blossom Gardens

      a. Description. This is a completed project featuring a 12-unit, garden styled
         apartment complex dedicated to providing permanent housing and supportive
         services to formerly homeless seniors. Company provides case management
         services and receives Section 8 project-based vouchers to assist.

      b. The entities involved in this project include City of Dallas, Meadows Foundation,
         and Texas Mezzanine Fund. However, there are no defaults and there will be
         conditional grants with executory contracts to be assumed, with senior creditors
         paid pursuant to their terms.

      c. Meadows and Texas Mezz. Funds are separately classified as Classes 3 and 4,
         respectively.

      d. The terms of these respective loans will be paid without modification.

    4. Class 2-D -City of Dallas-Lancaster Kiest Crossing

             a. Description. This is a substantially completed project featuring a 2 story,
                9,686 sq. ft. office complex located at 3111-3115 S. Lancaster Rd. The
                complex is 90% leased with signed contracts with T-Mobile as the anchor
                tenant.

             b. Secured creditors and entities involved in this project include CWCDC as
                Debtor, Legacy Bank as the prime secured lender, Class 6, City of Dallas,
                and possibly Tex. Mezzanine Fund under Class 4 .

             c. There again are no defaults in financial obligations to any secured
                creditors. Rather there is a dispute regarding phase IV of the project, and
                the City is threatening BY ITS 9/18/2020 LETTER performance defaults
                and refusing to provide extensions of performance, to counter-act may
                require adversary proceedings that threaten the City with hindrance and



                                                58
Case 21-30847-mvl11 Doc 4 Filed 05/03/21           Entered 05/03/21 16:25:07     Page 66 of 82




                interference defenses and/or 42 USC 1983 discrimination actions to any
                motion to lift stay that are likely to follow.

             d. There is also a threatened termination of the Reentry Service Program
                that is related to this project.

             e. City of Dallas has a deed of trust to secure performance of a conditional
                grant agreement dated 4/29/2016 and of even date thereof in the original
                amount of $825,000 in the event of default in the performance of
                conditions restricting use of the property, and any other sums advanced
                by loan or grant. There does not appear to be a balance owed because of
                no default and no additional loans, and the forgivable terms of the loan,
                but this will be confirmed.

             f. The City of Dallas in its Dec 18, 2020 letter recites SOME of the above,
                provides a history back to 2012 and refers to instruments that are not in
                the deed records for City Wide, particularly, a loan in the amount of
                $1,576,534 to allow purchase of the former Rudy’s Chicken site at 3111
                and 3115 S. Lancaster Rd. Since this loan does not appear on the
                Company’s financials, we must assume another entity to be discovered
                OR THE ACCOUNTANTS TREAT THE “LOAN” AS A
                CONDITIONAL GRANT NOT GIVING RISE TO ANY OBLIGATION
                TO BE BOOKED IN THE ABSENCE OF DEFAULT., AND WHICH IS
                SECURED UNDER THE DEEDS OF TRUST UMBRELLA CLAUSES
                FOR “ANY OTHER ADVANCES”.

             g. The City of Dallas 18, 2020 letter also threatens foreclosure on alleged
                failure of the Company to achieve performance goals in Phase 1 and 4,
                which they contend is a default under Article 5 (sic” V”?) of the loan
                agreement, and default will be sought under Article 6 (sic “VI”)?) of the
                loan agreement.

             h. Legacy Bank under Class 6 has a deed of trust recorded 4/29/2016 to
                secure a promissory note in the original principal amount of $860,000.
                The balance on that note as of December 31, 2020 was $814.193.49. The
                Deed of Trust secures this note for the property described as 31,571 sq. ft.
                or 0.725 acres of land.

    5. Class 2-E. City of Dallas. LISBON VILLAGE

             a. Description This is a PROPOSED subdivision consisting of 20 single
                family homes located on approximately 3.5 acres of land located at 1722
                &1728 Ann Arbor, blended with 1900 Mentor Ave. and 4418 S. Denley
                Dr. adjacent to the Lisbon Cemetery and Lancaster Urban Village Project.
                The project contemplated two phases, with phase 1 consisting of
                acquisition, demolition, excavation, utilities, sewer, drainage, water,



                                              59
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07        Page 67 of 82




                lights, streets, and sidewalls. Phase II will be vertical construction of
                twenty (20) townhomes. The construction budget was estimated at $5.050
                million.

             b. Parties. The Company does not appear to be represented by an affiliate.
                Development and Acquisition financing was contemplated by City of
                Dallas. Construction Financing was contemplated by Mutual of Omaha,
                Legacy Bank, and Frost Bank. No loan documentation appears in the
                property record.

             c. Debt: The city advised in the 9/18/2020 letter that it had approved a
                conditional grant of $950,000 but same has yet to be funded. The city also
                advised that it was backing away from the conditional grant. It is
                therefore unclear whether any claim exists on behalf of the City, as
                opposed as a Claim against the City by CWDC which may be set-off
                against other claims of City.

    6. Class 2E- City of Dallas- LANCASTER OPAL.

             a. This is a PROPOSED project for a mixed use, mixed income development
                named Lancaster Opal. The site is approximately 2.38 acres that is
                generally located on the southeast side of 3700 block of S. Lancaster Rd.
                between Marfa Ave., Opal Ave., and Hudspeth Ave, adjacent to the
                CWCDC Lancaster Office Building. The site has frontage on Lancaster Rd.
                and the DART rail system, in the TOD TIF District. The project will
                involve 63-unit apartment complex, above the ground floor commercial,
                combined with ten single family townhomes. The project is in three phases,
                with phase 1 infrastructure improvements; phase 2 vertical construction of
                commercial and apartments; and phase 3 townhomes.

             b. Parties. The company is not presently represented by an affiliate. Only the
                City of Dallas is an official lender at this time. Frost Bank in Class in 8 also
                has a secured lien on some properties in this project.

             c. Debt. Based on the 9/18/20 letter from the City of Dallas, same advises that
                on September 10, 2008, the City granted the Company a $500,000 interest
                free loan for the acquisition of 14 properties (improved and unimproved,
                ultimately increased to $1.331, 326 , which ae purported to also changed
                the agreement from an interest free loan to a conditional grant, with an
                agreed completion date of September 12, 2018. An extension was sought
                but declined in the 9/28/20 letter, and the City states that the Company is
                in default under Articles 4 and 5. This gives rise to a potential motion to
                lift stay to permit foreclosure under any liens granted under
                notes/conditional grants, which can only be countered by a lawsuit proving
                hindrance and prevention, or alternatively, discrimination on the basis of
                race under 42 USC 1983. The City has not provided to date a formal notice



                                               60
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07      Page 68 of 82




                  of default and acceleration under loan/conditional grants.

              d. Other Debt. Based on review of the deed records, other Debt appears to be
                 in favor of Mutual of Omaha (Class 9) with respect to 3710 Opal Ave.
                 Also, Texas Mezz. Fund (Class 4) in connection with 3710 Opal. No
                 amount of debt is specified in the deeds of trust.

              e. Class 3-Secured Claim of Meadows Foundation-Blossom Gardens. See
                 above. Unimpaired.

              f. Class 4 Secured Claims of Texas Mezzanine Fund. See above. Unimpaired.
                 Approximately $126,500.

              g. Class 5 Secured Claim of Federal Home Loan Bank. See above.
                 Unimpaired.

              h. Class 6 Secured Claim of Legacy Bank. See above. Unimpaired.
                 Approximately $865,000.00.

              i. Class 7 Secured Claim of Bank of America, N.A. See above. Unimpaired.

              j. Class 8-Secured Claim of Frost Bank, N.A. See above. Unimpaired.
                 Approximately $58,500.00.

              k. Class 9-Secured Claim of Mutual of Omaha. See above. Unimpaired.

              l. Class 10-Secured Claim of ST&H Management Company for tax loans.
                 Paid 100%. Unimpaired. Approximately $90,000.

              m. Class 11-Secured Claim of Tax Core for tax loans. Paid 100%. Unimpaired.
                 Approximately $147,000.

              n. Class 12-Secured Claim of United States Small Business Administration
                 for Economic Assistance Disaster Loan. Unimpaired. Approximately
                 $150,000

    7. Class 13: Unsecured Creditors of Professionals and Trade Debt

           This class consists of all known non-priority unsecured claims of professionals

    rendering professional accounting, legal, or other services to the Debtor prior to the

    filing, whether scheduled or based on proofs of claim on file and some trade claims.

    Allowed Claims of creditors in Class 10 shall be paid 100% of their Allowed Claims.



                                                61
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 69 of 82




    Creditors will receive a single lump sum payment of 100% of their Allowed Claim paid

    within 180 days of the Effective Date. Debtors believe the total Allowed Claims in

    Class 13 will be approximately $80,000 on the Effective Date.

    Class 13 is Impaired under the Plan and therefore entitled to vote to accept or reject the

    Plan, although such consent is not required.

    8. Class 14: Unpaid Salaries and Benefits

           This class consists of all known non-priority unsecured claims of employees

    rendering employment services to the Debtor prior to the filing, whether scheduled or

    based on proofs of claim on file. Allowed Claims of creditors in Class 14 shall be paid

    100% of their Allowed Claims. Creditors will receive a single lump sum payment of

    100% of their Allowed Claim paid within 180 days of the Effective Date. Debtors

    believe the total Allowed Claims in Class 13 will be approximately $595,000 on the

    Effective Date.

    Class 14 is Impaired under the Plan and therefore entitled to vote to accept or reject the
    Plan.

    9. Executory Contracts and Leases

       Except for the assumed contracts and leases scheduled, which include all leases,

    commercial and residential for all projects, all executory leases, and contracts, if any

    others, are rejected as of the Effective Date. There is no amount to cure. Proofs of claim

    for damages arising from the rejection of an executory lease or contract must be filed no

    later than 30 days after the Effective Date. Claims filed after that date will not be paid.

           If you are a contracting party on an assumed contract and disagree with the cure

    amounts offered, you must file an objection prior to the objection deadline of sixty (60)

    days following entry of the Confirmation Order. If you do not file an objection prior to


                                                 62
Case 21-30847-mvl11 Doc 4 Filed 05/03/21            Entered 05/03/21 16:25:07      Page 70 of 82




    the objection deadline, the Court may confirm the plan and you will be bound by the

    terms of the confirmed plan as to the cure amount.

 7. Claims Objections

       Claims objections must be filed not later than 60 days after entry of the order

    confirming the Plan. The Court, on motion by a party in interest, may extend the deadline.

    Any such motion must be filed not later than 60 days after entry of the order confirming

    the plan.

       Except for as otherwise provided herein or as agreed to by the Reorganized Debtor,

    all Proofs of Claim filed after the applicable claims bar date (regular claims and

    government) shall be deemed disallowed in full and expunged as of the Effective Date,

    forever barred, estopped, and enjoined from assertion.

       On or after the Effective Date, except as provided in the Plan of Confirmation Order,

    a Proof of Claim may not be amended without prior authorization of the Bankruptcy Court

    and the Reorganized Debtor. Any unauthorized amended Proof of Claim shall be deemed

    disallowed in full and expunged without any further action, order, or approval of the

    Bankruptcy Court;

    provided that the foregoing shall not apply to Administrative Claims.


8. Confirmation Procedure

    a. Hearing

         A hearing has been scheduled for [INSERT DATE AND TIME . (Central Time),

    before the Honorable ____________________, United States Bankruptcy Judge, 1100

    Commerce Street, 14th Floor, and computer video to consider confirmation of the Plan

    pursuant to Section 1129 of the Bankruptcy Code. The Confirmation Hearing will be


                                               63
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 71 of 82




    held electronically, and you may participate by telephone by [                        ] and

    the conference room number is [        ]. You may participate with witness testimony

    and live appearance by GoToMeeting Website and conference [INSERT CODE] The

    hearing may be adjourned from time to time by the Bankruptcy Court.

    b. Procedure for Objecting

          Any objection to confirmation of this Plan must: a) be in writing, b) conform to

    the applicable Bankruptcy Rules, c) be filed with the Bankruptcy Court and served so as

    to be actually received on or before 12:00 p.m. on [INSERT OBJECTION

    DEADLINE] (“Confirmation Objection Deadline”), by (i) counsel for the Debtor,

    Kevin S. Wiley, Sr., Wiley Law Group, PLLC, 325 N. St. Paul, Ste., 2250, Dallas,

    Texas 75201 and ii) the United States Trustee, 1100 Commerce Street, Dallas, Texas

    75241. Same is also the deadline for timely filing with the bankruptcy clerk.

           Unless an objection is timely filed and served by the Confirmation Objection

    Deadline, such objection may not be considered by the Bankruptcy Court at the

    Confirmation Hearing.

    c. Requirements for Confirmation

           The Bankruptcy Court will confirm the Plan only if it meets all applicable

    requirements of section 1129 of the Bankruptcy Code. Among the requirements for

    confirmation is that the Plan be: a) accepted by all Impaired Classes of Claims and

    Equity Interests or, if rejected by an Impaired Class, that the Plan distribute the

    equivalent of at least three years of disposable income, “does not discriminate unfairly”

    against and is “fair and equitable”; and b) feasible. The Bankruptcy Court must also

    find that a) the Plan has classified Claims and Equity Interests in a permissible manner;




                                                 64
Case 21-30847-mvl11 Doc 4 Filed 05/03/21                Entered 05/03/21 16:25:07      Page 72 of 82




    b) the Plan complies with the other technical requirements of Chapter 11 of the

    Bankruptcy Code; and c) the Plan has been proposed in good faith. The Debtor believe

    that the Plan complies, or will comply, with all such requirements.

    d. Classification of Claims and Equity Interests

           Section 1122 of the Bankruptcy Code requires the Plan to place a Claim or Equity

    Interest in a particular Class only if such Claim or Equity Interest is substantially similar

    to the other Claims or Equity Interests in such Class. The Plan creates separate Classes to

    deal respectively with the various claims and interests. The Debtor believes that the Plan’s

    classifications place substantially similar Claims and Equity Interests in the same Class

    and this meet the requirements of section 1122 of the Bankruptcy Code.

    e. Impaired Claims or Equity Interests

          Section 1124 of the Bankruptcy Code provides that a Class of Claims or Equity

    Interests may be Impaired if the Plan alters the legal, equitable or contractual rights of the

    Holders of such Claims or Equity Interests. Holders of Claims or Equity Interests that are

    Impaired and not insiders are entitled to vote on the Plan. Holders of Claims that are not

    Impaired by the Plan are deemed to accept the Plan and do not have the right to vote on

    the Plan. Consent of at least one class of impaired, non-insider class if required if the plan

    is not consented to by all impaired voting classes.

    f. Eligibility to Vote on the Plan

           Unless otherwise ordered by the Bankruptcy Court, only Holders of Claims in

    Classes 2A, 13 and 14 may vote on the Plan. In order to vote on the Plan, you must

    therefore hold a Claim in Classes 2A, 13, and 14 Debtor will only solicit votes from

    Holders of Claims that are entitled to vote.




                                                   65
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 73 of 82




    g. Voting Deadline

    The deadline to submit the voting ballot is [INSERT DEADLINE DATE HERE]                   .

       In order for the ballots to count, it must be complete and delivered timely to Kevin

    S. Wiley, Sr., Wiley Law Group, PLLC, 325 N. St. Paul, Ste., 2250, Dallas, Texas 7520

    and filed with the bankruptcy clerk. Any legible ballot that is timely received from a

    party entitled to vote, that contains sufficient information to permit the identification of

    the party casting the ballot, and that is cast as an acceptance or rejection of the Plan will

    be counted and will be deemed to be cast as an acceptance or rejection. The form of

    Ballot is attached as Exhibit I.

    h. Acceptance of the Plan

       In order for the Plan to be accepted by an Impaired Class of Claims, a majority in

    number and two-thirds in dollar amount of the Claims voting (of each Impaired Class of

    Claims) must vote to accept the Plan. Also, at least one impaired Class of Creditors,

    excluding the votes of insiders, must actually vote to accept the Plan. The Debtor urges

    that you vote to accept the Plan, since that greatly assists in the confirmation procedure

    on meeting the other requirements.

 9. Provisions Governing Distributions

    a. Method of Payment

       Unless otherwise expressly agreed, in writing, all Cash payments to be made

    pursuant to the Plan shall be made by check drawn on a domestic bank or electronic

    wire.

    b. Distribution Agent

       Under SBRA, the Subchapter V Trustee also acts as Distribution Agent. Here, the



                                                 66
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 74 of 82




    Debtor will act as the Distribution Agent/. The Distribution Agent shall be empowered

    to a) effect all actions and execute all agreements, instruments, and other documents

    necessary to perform its duties under the Plan; b) make all distributions contemplated

    under the Plan; c) employ professionals to represent it with respect to its responsibilities;

    and d) exercise such other powers as may be vested in the Distribution Agent by order of

    the Bankruptcy Court, pursuant to the Plan, or as deemed by the Distribution Agent to be

    necessary and proper to implement the provisions of the Plan. Reasonable fees and

    expenses incurred by the Distribution Agent after the Effective Date shall be paid by the

    Reorganized Debtor. The Distribution Agent shall not be required to give bond or surety

    or otherwise provide security for the performance of its duties unless ordered by the

    Bankruptcy Court.

 c. Distributions

       Distributions shall be made to the Holders of Allowed Claims after the Effective Date

    a) to the address of each such Holder as set forth in the Debtor’ Books and Records (or if

    the Debtor have been notified in writing, on or before the date that is 10 Business Days

    before the Effective Date, of a change of address, to the changed address) or in the Claims

    registers as of the date of the Confirmation Hearing or (b) on any counsel that has

    provided notice of representation or appeared in the Chapter 11 Cases on the Holders

    Behalf; provided that the address for each Holder of an Allowed Claim shall be deemed

    to be the address set forth in, as applicable, any Proof of Claim filed. If no Proof of Claim

    has been filed, then the address set forth in the Schedules. Notwithstanding anything to

    the contrary in the Plan, the Debtor, the Reorganized Debtor, and Distribution Agent as

    applicable, shall not incur any liability whatsoever on account of any distributions under




                                                 67
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 75 of 82




    the Plan.

    e. Rule for Disputed Claims

        Notwithstanding any provision otherwise in the Plan and except as otherwise agreed

    to by the Reorganized Debtor and the Holder of a Disputed Claim, or as set forth in a

    final order, no partial payments and partial distributions should be made with respect to

    a Disputed Claim until the Disputed Claim has become an Allowed Claim or has

    otherwise been resolved by settlement or final order.

    f. Undeliverable Distributions and Unclaimed Property

        In the event that either (a) a distribution to any Holder is returned as undelivered or

    (b) the Holder of an Allowed Claim or Allowed Interest does not respond to a request for

    information necessary to facilitate a particular distribution, no distribution to such Holder

    shall be made unless and until the it has been determined that the then-current address of

    such Holder or received the necessary information to facilitate a particular distribution,

    at which time the distribution shall be made without interest or other accruals; provided

    that such distributions shall be deemed unclaimed property under section 347(b) of the

    Bankruptcy Code on the date that is six months after the later of (a) the Effective Date

    and (v) the date of the distribution. After such date, all unclaimed property of interests in

    property shall revert to the Reorganized Debtor automatically and without a need for a

    further order by the Bankruptcy Court (notwithstanding any applicable local, state,

    federal, or foreign escheat, abandoned, or unclaimed property laws to the contrary), and

    the Claim of any Holder to such property or interest in property shall be discharged and

    forever barred.

 11. Effect of Confirmation of the Plan



                                                 68
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07       Page 76 of 82




        Except as provided in this Plan, the occurrence of the Effective Date of this Plan shall,

    and does hereby, act to discharge and release the Claims of all creditors of all interests

    against the Debtor and the Reorganized Debtor and shall be deemed to constitute a full

    and complete settlement with such creditors. The Plan constitutes complete satisfaction,

    discharge, and release of all claims, causes of action of any nature whatsoever, including

    any interest accrued on claims of from and after the Petition Date, whether known or

    unknown, against, liabilities, liens on, obligations of, and rights against the Debtor or any

    of their assets, regardless of whether any of their assets shall have been distributed or

    retained pursuant to the Plan. The Confirmation Order shall be a judicial determination

    of the discharge of all Claims subject to the occurrence of the Effective Date.

        Confirmation of the Plan, however, shall not disturb the perfected liens on any class

    of secured creditors as provided for in this Plan. With respect to the classes of secured

    creditors holding a secured claim, such creditors shall retain their lien(s) securing such

    claims until such a time that the secured claim is satisfied.

 12. United States Trustee Fees

        The Debtor will be responsible for timely payment of United States Trustee quarterly

    fees incurred pursuant to 28 U.S.C § 1930(a)(6). Any fees due as of the date of

    confirmation will be paid on the Effective Date. After confirmation, the Debtor will

    continue to file timely financial reports. There are no quarterly fees due, however, under

    SBRA.

 13. Miscellaneous Provisions

    a. Binding Effect

            The Plan shall be binding upon and inure to the benefit of the Debtor, the Holders



                                                 69
Case 21-30847-mvl11 Doc 4 Filed 05/03/21               Entered 05/03/21 16:25:07       Page 77 of 82




    of Claims and Holders of Equity Interests, and their respective successors and assigns,

    whether or not the Claim or Equity Interest of such holder is impaired under the Plan and

    whether or not such holder has accepted the Plan.

    b. Headings

    Headings are used in the Plan for convenience and reference only and shall not

    constitute a part of the Plan.

    c. Termination of Injunctions or Stays

            Unless otherwise provided herein or in another order from the Bankruptcy

    Court, all injunctions or stays provided for in these Chapter 11 Cases under section 105

    or 362 of the Bankruptcy Code or otherwise, and extant on the Confirmation Date shall

    terminate on the Effective Date, at which time the injunctions and stays set forth in this

    Plan shall take effect. Provided, however, the Confirmation of the Plan shall constitute

    an injunction against any action by any party that seeks to interfere with the Plan by,

    directly or indirectly: (i) seeking the removal of David R. Johns as executor or estate

    representative; (ii) attempting to block the sale of the equity interest; (iii) seeking

    indirectly to interfere with the Plan by challenging the actions of David R. Johns as

    executor or estate representative. This Court retains exclusive jurisdiction, in that

    regard, to any challenges outside of the Plan to the acts of David R. Johns as personal

    representative pursuant to authority granted under 11 U.S.C. §105 et seq.

 d. Amendment or Modification of the Plan

       Alterations, amendments, or modifications of the Plan may be proposed in writing by

    the Debtor, at any time before the Confirmation Date, provided that the Plan, as altered,

    amended, or modified, satisfies the conditions of sections 1122 and 1123 of the




                                                  70
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07      Page 78 of 82




    Bankruptcy Code, and the Debtor has complied with sections 1125 of the Bankruptcy

    Code. A holder of a Claim that has accepted the Plan shall be deemed to have accepted

    the Plan, as altered, amended, or modified, if the proposed alteration, amendment, or

    modification does not materially and adversely change the treatment of the Claim of such

    holder. Prior to the Effective Date, the Debtor may make appropriate technical non-

    material modifications to the Plan without further order or approval of the Bankruptcy

    Court, provided that such technical modifications do not adversely affect the treatment of

    holders of Claims or Equity Interests.

 e. Severability

           In the event the Bankruptcy Court determines, before the Confirmation Date, that

    any provisions in this Plan are invalid, void, or unenforceable, such provision shall be

    invalid, void, or unenforceable with respect to the Holder or Holders of such Claims or

    Equity Interests as to which the provision is determined to be invalid, void, or

    unenforceable. The invalidity, voidability or unenforceability of any such provision shall

    in no way limit or affect the enforceability and operative effect of any other provision of

    the Plan and shall not require re- solicitation of any acceptance or rejection of the Plan

    unless otherwise ordered by the Bankruptcy Court.

 f. Revocation or Withdrawal of the Combined Plan and Disclosure Statement

           The Debtor reserves the right to revoke or withdraw the Plan before the

    Confirmation Date. If the Debtor revokes or withdraws the Plan, then the Plan shall be

    deemed null and void. In such event, nothing contained herein shall constitute or be

    deemed a waiver or release of any Claim by or against the Debtor and the Estate.

 g. Exhibits and Schedules.




                                                71
Case 21-30847-mvl11 Doc 4 Filed 05/03/21             Entered 05/03/21 16:25:07        Page 79 of 82




            All exhibits and schedules to the Plan are incorporated into and are a part of the

    Plan as if set forth in full herein.

 h. No Admissions

            Notwithstanding anything herein to the contrary, nothing contained in the Plan

    shall be deemed as an admission by any Entity with respect to any matter set forth herein.

 i. Successors and Assigns.

            The rights, benefits and obligations of any Person or Entity named or referred to

    in the Plan shall be binding on, and shall inure to the benefit of any heir, executor,

    administrator, successor or assign of such Person or Entity.

 j. Implementation

            The Debtor and Reorganized Debtor, as applicable, shall take all steps and execute

    all documents, necessary to effectuate the provisions contained in this Plan.

 k. Inconsistency

            In the event of any inconsistency among the Plan and any other instrument or

    document created or executed pursuant to the Plan, the provisions of the Plan shall

    govern.


Dated: May 3, 2021                                          Respectfully submitted,

                                                           WILEY LAW GROUP, PLLC
                                                           By: /s/Kevin S. Wiley, Sr.
                                                           KEVIN S. WILEY, SR.
                                                           Texas Bar No.: 21470700
                                                           325 N. ST. PAUL, SUITE 2250
                                                           DALLAS, TEXAS 75201
                                                           T: (214) 537-9572
                                                           F: (972) 298-8717
                                                           kwiley@wileylawgroup.com
                                                           COUNSEL FOR DEBTOR



                                                72
Case 21-30847-mvl11 Doc 4 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 80 of 82




                              EXHIBIT I




                                                                             000026
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07    Page 81 of 82




                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                       §                Chapter 11
                                             §
CITY-WIDE COMMUNTY                           §
DEVELOPENT CORP.;                            §
LANCASTER URBAN VILLAGE RES.                 §
LLC;                                         §
LANCASTER URBAN COMMCL.                      §                Case No. 21-30847-MVL-11
LLC                                          §
                                             §                PENDING PROCEDURAL
                                             §                CONSOLIDATION
 CONSOLIDATED DEBTORS                        §

                  BALLOT FOR ACCEPTING OR REJECTING
                       PLAN OF REORGANIZATION

    City-Wide Community, the above-captioned debtor and debtor-in-possession
    (collectively, the “Debtor”) filed Debtor’ Combined Plan and Disclosure Statement dated
                                  (the “Combined Plan and Disclosure”) for the Debtor in this
    case. The Court has conditionally approved the Combined Plan and Disclosure, which
    provides information to assist you in deciding how to vote your ballot. If you do not have
    the Combined Plan and Disclosure, you may obtain a copy from Debtor’ counsel Sartaj
    Bal of the law firm Sartaj Bal, PC by sending a written request via email
    kwiley@wileylawgroup.com, or by mail to Wiley Law Group, PLLC, 325 N. St. Paul,
    Ste. 2250, Dallas, Texas 75201. The Court’s conditional approval of the Combined Plan
    and Disclosure does not indicate final approval of the Combined Plan and Disclosure by
    the Court.

    You should review the Combined Plan and Disclosure before you vote. You may
    wish to seek legal advice concerning the Combined Plan and Disclosure and your
    classification and treatment under the Combined Plan and Disclosure. Your Claim
    has been placed in the class indicated in the Combined Plan and Disclosure.

    If your ballot is not received by the law office of Wiley Law Group, PLLC, 325 N.
    St. Paul, Ste. 2250, Dallas, Texas 75201. on or before       , and such deadline is
    not extended, your vote will not count as either an acceptance or rejection of the
    Plan.

    If the plan is confirmed by the Bankruptcy Court, it will be binding on you
    whether or not you vote.




                                                 74
Case 21-30847-mvl11 Doc 4 Filed 05/03/21              Entered 05/03/21 16:25:07    Page 82 of 82




                      ACCEPTANCE OR REJECTION OF THE PLAN

    The undersigned, the holder of a Class claim against a Debtor in the unpaid amount of
    Dollars ( $       ) principal amount of                  [describe bond, debenture, or
    other debt security] of the Debtor (For purposes of this Ballot, it is not necessary, and
    you should not adjust the principal amount for any accrued or unmatured interest.)


             (Check one box only)

             [ ] ACCEPTS THE PLAN             [ ] REJECTS THE PLAN


    Dated:

    Name of creditor (if legal entity, the name of the legal entity)


    Signature:

    Print name of signer:

    Signer’s Title (if legal entity):

    Creditor Address:



    RETURN THIS BALLOT TO:

    Wiley Law Group, PLLC, 325 N. St. Paul Street, Ste. 2250, Dallas, Texas 75201.




                                                 75
